 

Exhibit 10.1

Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission.  Each
omission has been marked with an [***].

 

IP TRANSFER AGREEMENT

 

 

regarding the

sale and purchase of the

OLED Intellectual Property Rights

of BASF

by and between

1.BASF SE, Carl-Bosch-Strasse 38, 67056 Ludwigshafen/Rhine, Germany

- hereinafter referred to as "Seller" -

2.UDC Ireland Limited, Blanchardstown Corporate Park 2, Ballycoolin,

Dublin 15, Republic of Ireland

- hereinafter referred to as "Purchaser"-

- Seller and Purchaser hereinafter also referred to individually as a "Party"
and collectively as "Parties" -

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

A.

DEFINITIONS

 

4

B.

SALE, PURCHASE AND ASSIGNMENT, PURCHASE PRICE

 

6

 

1.

Sold Assets

 

6

 

2.

R&D Agreements

 

6

 

3.

Purchase Price

 

8

C.

SIGNING DATE AND CLOSING

 

8

 

4.

Signing Date and Closing

 

8

D.

GUARANTEES, REMEDIES, INDEMNITIES AND COVENANTS

 

10

 

5.

Seller’s Guarantees

 

10

 

6.

Guarantees of Purchasers

 

11

 

7.

Remedies

 

12

 

8.

Invention Act Indemnities; Indemnities for Excluded Assets and Excluded
Liabilities

 

13

 

9.

Seller’s Covenants

 

14

 

10.

Expiration of Claims / Limitation of Claims

 

15

 

11.

License Back

 

16

E.

MISCELLANEOUS

 

16

 

12.

Restriction of Announcement and Confidentiality

 

16

 

13.

Information, Records and Assistance Post-Closing

 

17

 

14.

Notices

 

17

 

15.

Miscellaneous

 

18

F.

LIST OF ANNEXES AND DISCLOSURE SCHEDULES

 

19

 

 

Page 2 of 19

--------------------------------------------------------------------------------

 

RECITALS

(A)

WHEREAS, Seller is, among other activities, itself and through certain
Affiliates, engaged in the research in the field of the OLED Technology (as
defined below) and has developed patent rights and related materials in relation
thereto.

(B)

WHEREAS, Seller, after a strategic review of its business portfolio, has
concluded that it wishes to sell and transfer the IP Rights (as defined below)
in connection with the OLED Technology to Purchaser upon the terms and
conditions of this Agreement (as defined below).

(C)

WHEREAS, Purchaser wishes to purchase and acquire the Sold Assets (as defined
below) from Seller upon the terms and conditions of this Agreement.

Page 3 of 19

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Parties agree as follows:

A.

Definitions

"Affiliates" shall mean any company or other entity directly or indirectly
controlled by Seller or Purchaser where "control" shall mean ownership of at
least fifty percent (50%) of the share capital or voting rights;

"Agreement" shall mean this IP Transfer Agreement including all exhibits and
schedules and any amendments made from time to time;

“Alternative Transfer” shall have the meaning as defined in Section 4.5;

“Assumed Liabilities” shall have the meaning as defined in Section 2.6;

“BASF Knowledge Persons” shall have the meaning as defined in Section 5.3;

“Best Knowledge of Seller” shall have the meaning as defined in Section 5.3;

“Business Days” shall be the banking days prevailing in Ludwigshafen/Rhine,
Germany, excluding, for the avoidance of doubt, Saturdays;

“BMBF” shall have the meaning as defined in Section 4.4;

“[***]” shall have the meaning as defined in Section 4.4.3;

“Closing” shall have the meaning as defined in Section 4.1.2;

“Closing Date” shall be the date of the Closing;

“Closing Events” shall have the meaning as defined in Section 4.3;

“Confidential Information” shall have the meaning as defined in Section 12.2;

“Co-Owned IP Rights” shall have the meaning as defined in Section 1.2(ii);

“[***]” shall have the meaning as defined in Section 4.4.3:

“Deductible” shall have the meaning as defined in Section 10.3;

“De Minimis Claims” shall have the meaning as defined in Section 10.3;

“Due Date List” shall have the meaning as defined in Section 9.1.2

“Excluded Assets” shall have the meaning as defined in Section 1.3;

“Excluded Liabilities” shall have the meaning as defined in Section 2.1;

“Exclusively Owned IP Rights” shall have the meaning as defined in Section 1.2
(i);

“[***](s)” shall have the meaning as defined in Section 4.4;

“Final Resolution” means a resolution pursuant to a written settlement
agreement, consent decree or other final non-appealable judgment of a court of
competent jurisdiction;

“FRAND” shall have the meaning as defined in Section 5.1.8;

“Fundamental Reps” shall have the meaning as defined in Section 10.1.1;

“Funded IP Rights” shall have the meaning as defined in Section 4.4;

"Governmental Entity" shall mean any federal, state, local or foreign
governmental or regulatory (including stock exchange) authority, agency, court,
court commission or arbitral authority;

Page 4 of 19

--------------------------------------------------------------------------------

 

“[***] IP” shall have the meaning as defined in Section 1.3;

“IP Co-Owner” shall have the meaning as defined in Section 4.5;

“IP Files” shall have the meaning as defined in Section 9.2;

“IP Rights” shall have the meaning as defined in Section 1.2(ii);

“Joint Development Agreement” shall have the meaning as defined in Section 2.7;

“Know-How Packages” shall have the meaning as defined in Section 1.2(iii);

“Knowledge of Seller” shall have the meaning as defined in Section 5.3;

“Liability Cap” shall have the meaning as defined in Section 10.4;

“Losses” shall have the meaning as defined in Section 7.1;

“Non Assignable Co-Owned IP Rights” shall have the meaning as defined in Section
4.5;

“Non Covered Third Party Claim” shall have the meaning as defined in Section
9.3;

“Non-Transfer Event” shall have the meaning as defined in Section 4.5;

“OLED Technology” shall mean the composition of, development, manufacture and
use of OLED materials, including, but not limited to, OLED lighting and display
stacks;

“Parties” shall mean the Seller and the Purchaser;

“Purchaser” shall mean UDC Ireland Limited, Blanchardstown Corporate Park 2,
Ballycoolin, Dublin 15, Republic of Ireland;

“Purchaser Claim” shall have the meaning as defined in Section 7.2;

“Purchase Price” shall have the meaning as defined in Section 3.1;

“Purchase Price Allocation” shall have the meaning as defined in Section 3.1;

“R&D Agreements” shall have the meaning as defined in Section 1.2.(iv);

“RAND” shall have the meaning as defined in Section 5.1.8;

“Records” shall have the meaning as defined in Section 13.1;

“Replacement Agreements” shall have the meaning as defined in Section 2.1;

“Sales Tax” shall have the meaning as defined in Section 3.2;

“Seller” shall mean BASF SE, a company organized, existing and doing business
under and by virtue of the laws of Germany and the European Union with its
office and principal place of business located at [***];

“Seller’s Account” shall have the meaning as defined in Section 3.4;

“Seller’s Guarantees” shall have the meaning as defined in Section 5.1;

“Signing Date” shall have the meaning as defined in Section 4.1.1;

“Sold Assets” shall have the meaning as defined in Section 1.2;

“Third Party” shall mean any person not being a party to this Agreement and not
an Affiliate of a person who is a party to this Agreement;

Page 5 of 19

--------------------------------------------------------------------------------

 

“Third Party Claim” shall have the meaning as defined in Section 7.5;

“Third Party Claim Support” shall have the meaning as defined in Section 9.3;
and

“Time Limitations” shall have the meaning as defined in Section 10.1.

B.

SALE, PURCHASE AND ASSIGNMENT, PURCHASE PRICE

1.

Sold Assets

 

1.1

Seller, upon the terms and conditions of this Agreement, hereby sells, assigns
and transfers all Sold Assets (as defined in Section 1.2 below) to Purchaser
with in rem effect (mit dinglicher Wirkung) as of the Signing Date (as defined
in Section 4.1.1 below). Purchaser hereby purchases the Sold Assets from Seller
and hereby undertakes to accept the transfer of the Sold Assets from Seller.

 

1.2

The term “Sold Assets” as used in this Agreement shall mean and include the
following items:  

 

(i)

all patents and patent applications (if any) as listed in Annex 1.2 A attached
hereto (hereinafter the “Exclusively Owned IP Rights”);

 

(ii)

the respective co-ownership title (Bruchteilseigentum) of Seller regarding all
patents and patent applications (if any) as listed in Annex 1.2 B attached
hereto (hereinafter the “Co-Owned IP Rights”; the Exclusively Owned IP Rights
and the Co-Owned IP Rights hereinafter collectively the “IP Rights”);

 

(iii)

all trade secrets, inventions, know-how, formulae, processes, procedures,
internal research protocols, extracts of internal lab journals, records of
inventions, test data and the like relating to the IP Rights (hereinafter the
“Know-How Packages”) as listed in Annex 1.2 C attached hereto; and

 

(iv)

certain individual and limited rights and the corresponding obligations under
three (3) written joint R&D agreements, the term of which already expired but
certain rights and obligations will continue even after the expiration of the
given term, known as “[***]”, “[***]” and “[***]” agreements (hereinafter the
“R&D Agreements”) with respect to certain Co-Owned IP Rights to which the Seller
or any of its Affiliates is a party, a list of such R&D Agreements and copies
thereof are attached hereto as Annex 1.2 D.

 

1.3

Notwithstanding anything contained in this Agreement to the contrary, the Sold
Assets shall only include those items specifically described and listed in
Section 1.2 and the corresponding annexes and shall not include any other assets
owned, used or held for use by Seller or its Affiliates, including but not
limited to, any intellectual property rights jointly generated in the Joint
Development Agreement and previously owned by Seller and [***] (hereinafter the
“[***] IP”) as listed in Annex 1.3 and transferred and sold prior to the Signing
Date by Seller to [***] (hereinafter the “Excluded Assets”).

2.

R&D Agreements

 

2.1

Seller and Purchaser, upon the terms and conditions of this Agreement, hereby
agree to reach out to the other parties of the R&D Agreements and to enter with
them into Replacement Agreements that are materially identical to the versions
attached as Annex 2.1 (hereinafter referred to as the “Replacement Agreements”).
Seller shall retain and be responsible for paying, performing and discharging
when due, any liability or obligation arising under any R&D Agreement with
respect to (i) a breach or default under any R&D Agreement committed on or prior
to the Closing Date or the signing of the Replacement Agreements (whichever is
earlier), and (ii) any obligation required by the terms of any R&D Agreement to
be performed on or prior to the Closing Date or the signing of the Replacement
Agreements (whichever is earlier) (such liabilities and obligations hereinafter
collectively the “Excluded Liabilities”). Purchaser shall be responsible for
paying, performing and discharging when due, any liability or obligation arising
under any R&D Agreement following the transfer of the respective R&D Agreements
with respect to (i) a breach or default under any R&D Agreement committed after
the Closing Date or the signing of the Replacement Agreements (whichever is
earlier) and which are not the direct result of actions undertaken by Seller and
(ii) any obligation required by the terms of any R&D Agreement to be performed
by Purchaser and the Assignee after the Closing Date or the signing of the
Replacement Agreements (whichever is earlier).

Page 6 of 19

--------------------------------------------------------------------------------

 

 

2.2

To effect the entering into the Replacement Agreements, Seller will contact the
respective parties to the R&D Agreements and seek the required consents having
the effect that Seller is replaced by Purchaser as party to each of the R&D
Agreements with commercial effect (mit wirtschaftlicher Wirkung) as of the
Closing Date. Seller shall use its reasonable best efforts to obtain such
consents as soon as practical. Moreover, Seller shall use its reasonable best
efforts (with Purchaser’s reasonable assistance) to persuade the other parties
to the R&D Agreements to agree to the Replacement Agreements. For purposes of
this Section 2.2, "reasonable best efforts" shall not include any requirement of
Seller to expend money in excess of US[***] commence or participate in any
litigation or offer or grant any material accommodation (financial or otherwise)
to any third Party to the R&D Agreements.  

 

2.3

Seller is not required to take any action to effect the assignment of certain
individual rights under the R&D Agreements and the assumption of certain
individual obligations under the R&D Agreements if an attempted direct or
indirect assignment thereof, without the consent of a Third Party, would
constitute a breach, default, violation or other contravention of the rights of
such Third Party, would be ineffective with respect to any party to the
respective R&D Agreement, or would in any way adversely affect the rights of
Seller or, upon transfer, of Purchaser under the respective R&D Agreement.

 

2.4

Until (i) the Replacement Agreements by which Purchaser replaces Seller as party
to each R&D Agreement with commercial effect (mit wirtschaftlicher Wirkung) as
of the Closing Date have been concluded or (ii) in case that no such agreements
will be reached with all relevant parties to the R&D Agreements, the Parties
will treat each other internally as if all parties to the R&D Agreements had
agreed to replace Seller by Purchaser as party to each of the R&D Agreements
with commercial effect (mit wirtschaftlicher Wirkung) as of the Closing Date. To
achieve this purpose, Seller could, e.g., hold the respective benefits under
such R&D Agreement for which such consent or approval has not been obtained in
trust for Purchaser (but only to the extent that holding such benefit in trust
without first having obtained the consent or approval of the other contracting
party does not constitute a breach of, or result in a default under the
respective R&D Agreement) and use its reasonable best efforts to continue to
comply with the remaining obligations under the respective R&D Agreement. All
benefits derived under any such R&D Agreement after the Closing Date shall be
for the benefit of Purchaser, and Seller shall take or cause to be taken all
action that Purchaser may reasonably require to provide Purchaser with the
benefit thereof.

 

2.5

Purchaser undertakes to assist Seller to the extent required or appropriate to
enable Seller to obtain the necessary consents to replace Seller by Purchaser as
party to the R&D Agreements or, respectively, to put Seller in a position that
enables Seller to provide Purchaser with the benefits under the respective R&D
Agreements. By way of example, Purchaser is, in particular, prepared to grant
Seller a license back under any Co-Owned IP Rights following the transfer to
Purchaser that enables Seller to grant the other parties to the R&D Agreements a
sublicense under the Co-Owned IP Rights even after their transfer to Purchaser.
It is, however, understood that Purchaser will only license back such Co-Owned
IP Rights if another party to the R&D Agreement applying to such Co-Owned IP
Right has a right to request such license under such R&D Agreement. To the
extent that such sub-license is royalty-bearing, Seller will pass on any such
royalties obtained to Purchaser without undue delay, provided nothing herein
shall obligate, or be construed to obligate Purchaser to grant any rights in any
other intellectual property owned or controlled by Purchaser beyond the Co-owned
IP Rights.

 

2.6

Upon the terms and subject to the conditions of this Agreement, Purchaser shall,
unless otherwise explicitly agreed upon herein, irrevocably assume, effective as
of the Closing Date, and from and after the Closing Date, Purchaser shall pay,
perform and discharge when due all obligations, liabilities and commitments of
Seller arising after the Closing Date for acts not undertaken by Seller,
relating to any of the Sold Assets, in particular, but not limited to, the R&D
Agreements provided they have been assigned to Purchaser or to the extent
otherwise benefiting Purchaser (collectively hereinafter the "Assumed
Liabilities") and indemnify and hold Seller harmless from and against any and
all cost suffered or incurred by Seller as a result of any failure by Purchaser
to carry out, perform and discharge those obligations and liabilities. Seller
shall indemnify Purchaser and hold Purchaser harmless for any liabilities
arising from Seller’s breach of any obligations relating to the Sold Assets
which occurred prior to the Closing Date or which survive the Closing Date, such
as obligations to confidentiality under the R&D Agreements.

Page 7 of 19

--------------------------------------------------------------------------------

 

 

2.7

Without limiting the generality of the foregoing, it is furthermore explicitly
agreed and understood that Purchaser shall assume effective as of the Signing
Date the obligation of Seller to conduct good faith discussions with [***] in
relation with any potential request by [***] to obtain a license regarding
certain of the transferred IP Rights which have a priority date before September
4, 2012 and which is necessary to exercise the results of the joint development
work created under the Joint Development Agreement between Seller and [***]
(hereinafter the “Joint Development Agreement”); an excerpt of the relevant
provisions of this Joint Development Agreement is attached hereto as Annex 2.7. 

3.

Purchase Price

 

3.1

The Purchase Price for the Sold Assets sold and transferred hereunder to be paid
by Purchaser shall be a fixed amount of EUR 86,750,000.00 (in words: Euro
eighty-six million seven hundred fifty thousand) (hereinafter the “Purchase
Price”). The Purchase Price shall be allocated to the different Sold Assets as
set forth in Annex 3.1 (hereinafter the “Purchase Price Allocation Schedule”).

 

3.2

The Purchase Price shall be exclusive of Value Added Tax (Umsatzsteuer) or any
other indirect tax due on the transaction contemplated by this Agreement
(hereinafter collectively “Sales Tax”). Seller will invoice Purchaser all
payments due under this Agreement in accordance with all applicable laws. To the
extent the Purchase Price is subject to Sales Tax, the appropriate amount of
such Sales Tax will be shown as a separate item on the invoice unless the Sales
Tax is subject to the reverse charge procedure. In any event, Purchaser will pay
and bear such amount of Sales Tax. Where legally possible, Seller will apply a
tax exemption of zero percent (0%) rate or any other tax facility applicable in
the relevant country. All payments due to Seller under this Agreement shall be
made without deduction of any taxes, levies or other dues payable.

 

3.3

On the Signing Date, Purchaser shall pay to Seller, free of costs and charges,
in immediately available funds (with value date as of the Signing Date), by wire
transfer into Seller´s Account (as defined in Section 3.4 below) the Purchase
Price and any applicable Sales Tax.

 

3.4

All payments owed by Purchaser to Seller under this Agreement shall be paid by
Purchaser by wire transfer to Seller's bank account kept with [***] (hereinafter
"Seller’s Account").

C.

SIGNING DATE AND CLOSING

4.

Signing Date and Closing

 

4.1

Signing Date and Closing shall have the following meaning in this Agreement:

 

4.1.1

"Signing Date" shall be the day on which this Agreement has been duly executed
by authorized representatives of the Parties and the Closing (as defined below)
takes place.

 

4.1.2

"Closing" shall mean the closing (Erfüllen) of this Agreement, in particular the
taking place of all Closing Events (as defined in Section 4.3 below). The
signing of this Agreement and the Closing shall take place simultaneously.

 

4.2

Without delay, but not later than two (2) Business Days after the Closing Date,
the Purchaser and the Seller shall send the mutually signed Replacement
Agreements to the respective contract parties of the R&D Agreements and the IP
Co-Owners (as defined in Section 4.5 below) in order (i) to obtain their
acknowledgement of the transfer of the Co-Owned IP Rights and (ii) to seek their
consent to Purchaser replacing Seller in the respective R&D Agreements in
accordance with the terms of the Replacement Agreements. The Parties shall keep
each other informed in a timely fashion of all developments with respect to the
intended replacement of Seller by Purchaser in the R&D Agreements and shall
actively cooperate with each other to obtain such replacement as soon as
possible.

 

4.3

On the Closing Date, the following actions and events (hereinafter the "Closing
Events") shall take place at the offices of Seller or at such place as agreed
between the Parties:

 

4.3.1

Payment of the Purchase Price in immediately available funds into Sellers'
Account;

Page 8 of 19

--------------------------------------------------------------------------------

 

 

4.3.2

Execution of patent assignment agreements as attached hereto as Annex 4.3.2 (it
being explicitly agreed and understood that such patent assignment agreements
shall be executed to perform the legal transfer and the assignment of the IP
Rights, but shall not constitute or create any further rights or claims of the
Purchaser against Seller other than those set forth under this Agreement);  

 

4.3.3

Transfer of the Know-How Packages in accordance with the principles set forth in
Annex 4.3.3;

 

4.3.4

Transfer of the BASF IP Files in accordance with Section 9.2.; and

 

4.3.5

Transfer of the Due Date List pursuant to Section 9.1.2.

 

4.4

Purchaser acknowledges that Seller obtained public funding from the German
Federal Ministry of Education and Research (hereinafter the "BMBF") for the
activities carried out under the R&D Agreements that resulted in the IP Rights
marked in Annex 1.2.A and Annex 1.2.B respectively (hereinafter the “Funded IP
Rights”). This funding was subject to certain Terms and Conditions issued by the
BMBF, including the [***].

 

4.4.1

The Parties agree that Seller either met the conditions of the applicable [***]
with which Seller had agreed to comply (i.e., the grant approvals
(Zuwendungsbescheid) for the Projects [***] or the [***] became inapplicable
because [***]. For the purpose of complying with the requirement of § [***] of
the Terms and Conditions of the BMBF (Nebenbestimmungen), Purchaser for itself
and for its successor in title shall irrevocably assume, effective as of the
Closing Date, all obligations set forth in the Terms and Conditions of the BMBF
(Nebenbestimmungen) applicable to the publicly funded R&D activities in relation
to [***] and will be solely liable as of the Closing Date for the consequences
of any noncompliance or violation of these terms and conditions committed by
Purchaser or its Affiliates or attributable to Purchaser or any of its
Affiliates.

 

4.4.2

The Parties undertake to mutually inform the BMBF as soon as practically
possible (but in no event later than one (1) week after the Closing Date) in
written form of the transfer of the Funded IP Rights pursuant to this Agreement
and provide reasonable information (to the extent required) about such
transaction.  [***]

 

4.4.3

[***]

 

4.4.4

For the avoidance of doubt, any additional financial burden for Purchaser which
may be imposed by the BMBF as the result of the [***] that exceeds [***] shall
be exclusively borne by Seller. For the sake of clarity, the Parties also agree
that Seller shall remain liable vis-à-vis the BMBF regarding any potential
liability regarding the grant approvals for the Funded IP Rights that relates to
the time prior to the Closing Date. Moreover, the Parties agree that the
liability of Seller resulting from this Section 4.4 is excluded from the De
Minimis threshold provided for in Section 10.3 and the Liability Cap provided
for in Section 10.4. [***]

 

4.5

Seller will use its reasonable best efforts to transfer its respective
co-ownership title (Bruchteilseigentum) and all rights to the Co-Owned IP Rights
listed in Annex 1.2 B to Purchaser as of the Closing Date. To the extent
necessary, Seller will seek the consent or approval of the other Co-Owner(s) of
the Co-Owned IP Rights (hereinafter the “IP Co-Owner”) to effect such transfer
and the recordal of Purchaser as co-owner in the relevant registers. To the
extent that after the Closing Date, one or more of the IP Co-Owner(s) challenges
and objects in writing the valid legal transfer of the Co-Owned IP Rights from
Seller to Purchaser and provided further that a Final Resolution does not result
in the valid transfer of one or more of the Co-Owned IP Rights to Purchaser
(hereinafter the “Non Assignable Co-Owned IP Rights”) and Seller is still the
legal owner of such Non Assignable Co-Owned IP Rights (hereinafter the
“Non-Transfer Event”) then Seller will (i) hold the title as well as the benefit
of any such Non Assignable Co-Owned IP Rights in trust for Purchaser, whereby
all benefits (including, but not limited to, financial and legal benefits)
derived under any such Non Assignable Co-Owned IP Rights after the Closing Date
shall be exclusively for the benefit of Purchaser, and Seller shall take or
cause to be taken all action that Purchaser may reasonably require to provide
Purchaser with the benefit thereof; and (ii) Seller shall, to the extent legally
possible and to the extent that there are no negative tax consequences, grant
Purchaser an exclusive and royalty free license with respect to such Non
Assignable Co-Owned IP Rights and, if an exclusive license cannot be granted, to
grant Purchaser a non-exclusive license or such right that comes closest to an
exclusive license that can be legally granted to Purchaser (hereinafter the
“Alternative Transfer”).

Page 9 of 19

--------------------------------------------------------------------------------

 

 

4.6

Notwithstanding any of Seller´s representations, warranties or covenants
hereunder, it is explicitly agreed and understood by Purchaser that its sole and
exclusive remedy for any damages of any nature whatsoever incurred by Purchaser
arising out of, resulting from, by reason of, or incurred in connection with the
inability of Seller to transfer the Non Assignable Co-Owned IP Rights shall be
limited solely to the Alternative Transfer. Under no circumstances shall
Purchaser be entitled to withdraw (zurücktreten) from this Agreement or to
require the winding up of the transaction contemplated hereunder or thereunder,
and (i) any claims for breach of pre-contractual obligations (culpa in
contrahendo, including but not limited to claims arising under Sections 241 (2),
311 (2) (3) of the German Civil Code (BGB) or ancillary obligations
(Nebenpflichten), including but not limited to claims arising under Section 280
of the German Civil Code (BGB), (ii) any claims based on frustration of contract
pursuant to Section 313 of the German Civil Code (BGB) (Störung der
Geschäftsgrundlage), (iii) all remedies of Purchasers for defects of the
purchase object under Sections 437 through 441 of the German Civil Code (BGB),
and (iv) any and all other statutory rights and remedies, if any, are hereby
expressly excluded and waived (verzichtet) by Purchaser, except claims based on
willful deceit (arglistige Täuschung). 

 

4.7

Each Party to this Agreement covenants and agrees that it will at all times
after the Signing Date, at the expense of the requesting Party, promptly execute
and deliver all such documents, including, without limitation, all such
additional conveyances, transfers, consents and other assurances and do all such
other acts and things as the requesting Party, acting reasonably, may from time
to time request be executed or done in order to better evidence or perfect or
effectuate any provision of this Agreement or of any agreement or other document
executed pursuant to this Agreement (including, but not limited to, the transfer
and assignment of the IP Rights) or any of the respective obligations intended
to be created hereby or thereby. For the avoidance of doubt, the recording fees
relating to the transfer and assignment of the IP Rights shall be paid by the
Purchaser.

D.

GUARANTEES, REMEDIES, INDEMNITIES AND COVENANTS

5.

Seller’s Guarantees

 

5.1

Seller hereby guarantees, subject where applicable to the limitations contained
in this Agreement, in particular, but not limited to, the remedies set out in
Section 7 below, the Time Limitations (as defined in Section 10.1 below), the
exclusion of De Minimis Claims (as defined in Section 10.3 below), the
Deductible (as defined in Section 10.3 below) and the Liability Cap (as defined
in Section 10.4 below) by way of an independent guarantee pursuant to
Section 311 (1) of the German Civil Code (BGB) that the statements set forth
herein are true and correct as of the Signing Date (hereinafter collectively
"Seller’s Guarantees"):

 

5.1.1

Enforceability, No Conflict. This Agreement constitutes the legal, valid, and
binding obligation of Seller, enforceable under German law against Seller in
accordance with its terms. Seller has as of the Signing Date the absolute and
unrestricted corporate power, authority, and capacity to execute this Agreement
and to perform its obligations under this Agreement and all actions in
connection with this Agreement have been duly authorized and approved by all
necessary corporate action of Seller. Neither the execution of this Agreement
nor the consummation or performance of any of the transactions contemplated
thereby will violate the certificate of incorporation or by-laws of the Seller.

 

5.1.2

Existence of Seller´s Authority. Seller is duly incorporated and validly
existing as of the Signing Date under the laws of Germany. Seller has all
requisite corporate power and authority to own and transfer the respective Sold
Assets.

 

5.1.3

Bankruptcy or Judicial Composition Proceedings. As of the Signing Date, no
bankruptcy or judicial composition proceedings concerning Seller has been
applied for and, to the Knowledge of Seller (as defined in Section 5.3 below),
no circumstances exist which would require the application for any bankruptcy or
judicial composition proceedings.

 

5.1.4

Registration Fees. Except as disclosed in Schedule 5.1.4, as of the Signing
Date, all required filings and fees related to the IP Rights have been timely
filed with and paid to the relevant Governmental Entities and authorized
registrars, and all IP Rights are otherwise in good standing.

 

5.1.5

Title. Seller is the sole beneficial owner of the Exclusively Owned IP Rights
(as listed in Annex 1.2 A and Annex 5.1.5) and one of the legitimate co-owners
(Bruchteilseigentümer) of the Co-Owned IP Rights (as listed in Annex 1.2 B), and
otherwise absolutely entitled to each of the Sold Assets and the proceeds of the
sale of them. All IP Rights owned by Seller (including such for which addi

Page 10 of 19

--------------------------------------------------------------------------------

 

 

tional information is provided in Annex 5.1.5) are, entirely or in part, neither
challenged in court nor in a dispute resolution nor arbitration procedure by any
Third Party and can be transferred as part of the Sold Assets in a manner so
that Purchaser upon the terms and conditions of this Agreement shall acquire
full title to or can lawfully use the IP Rights as from the date of Closing.
Annex 1.2 A and Annex 1.2 B each contain to the Knowledge of Seller, a true and
complete list of the IP Rights.  

 

5.1.6

Proceedings Relating to IP Rights. Except as disclosed in Schedule 5.1.6, all IP
Rights owned by Seller entirely or in part are neither subject to any pending
nor, to the Knowledge of Seller, credibly threatened invalidations trials at
court nor any dispute resolution or arbitration procedure by any Third Party,
including claims or proceedings initiated or threatened by individual inventors
who are or have been employed by the Seller or one of its Affiliates, in
particular, but not limited to, under the German Act on Employee Inventions
(Gesetz über Arbeitnehmererfindungen).

 

5.1.7

Encumbrances. The IP Rights are not charged with any security rights
(Sicherungsrechte) of Third Parties including the transfer for security purposes
(Sicherungsübereignungen).

 

5.1.8

Frand. To the Knowledge of Seller, none of the IP Rights is subject to an
obligation to license royalty free, or to any fair, reasonable, and
non-discriminatory (hereinafter “FRAND”) or reasonable and non-discriminatory
(hereinafter “RAND”) conditions.

 

5.1.9

Compliance with R&D Agreements. Except as disclosed in Schedule 5.1.9, Seller
and, to the Knowledge of Seller, each other party to the R&D Agreements, has
complied with its obligations under the R&D Agreements.

 

5.1.10

License. As of the Signing Date, the Seller did not license any of the
Exclusively Owned IP Rights to Third Parties or any of its Affiliates.

 

5.1.11

Litigation. There is no action, suit, investigation or proceeding pending
against, or, to the Knowledge of Seller, credibly threatened in writing against
or affecting Seller before any court or arbitrator or governmental body, agency
or official which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transaction contemplated hereunder.

 

5.1.12

Finders' Fees. Except for the broker(s) named in Schedule 5.1.12, all fees and
commissions to which are payable solely by the Seller, the Seller has no
obligation or liability to pay any fees or commissions to any broker, finder or
agent with respect to the transaction contemplated hereby for which Purchaser or
any Affiliate of Purchaser could become wholly or partly liable.

 

5.1.13

Accuracy of Certain Information. To the Best Knowledge of Seller, the
information and matters referred to in Section 7.3.3 are accurate in all
material respects and do not contain any untrue statement of a material fact, or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.

 

5.2

All Schedules referred to in Section 5.1 are collectively referred to as the
"Disclosure Schedules". Seller does not give or assume any guarantees other than
those set forth in Section 5.1 above, and none of Seller´s Guarantees shall be
construed as a guarantee or representation with respect to the quality of the
Sold Assets within the meaning of Sections 276 (1), 443 of the German Civil Code
(BGB) (Garantie für die Beschaffenheit der Sache).

 

5.3

For the purposes of this Agreement, "Knowledge of Seller" shall mean only the
current and actual knowledge (positives Wissen) as of the Signing Date of the
representatives and employees of Seller as identified in Schedule 5.3
(hereinafter the “BASF Knowledge Persons”). In case any of Seller’s guarantees
is subject to best knowledge, best knowledge shall have the meaning of actual
and current knowledge (positives Wissen) of the relevant BASF Knowledge Persons
as well as the knowledge that each such person would have reasonably obtained as
of the Signing Date after making due and appropriate inquiry with respect to the
correctness of the statement in question made (fahrlässige Unkenntnis)
(hereinafter “Best Knowledge of Seller”).

6.

Guarantees of Purchasers

 

6.1

Purchaser hereby guarantees by way of an independent guarantee pursuant to
Section 311 (1) of the German Civil Code (BGB) that the statements set forth
herein are true and correct as of the Signing Date or as of any other date
explicitly referred to below:

Page 11 of 19

--------------------------------------------------------------------------------

 

 

6.2

Enforceability, No Conflict. Purchaser is a company duly incorporated and
validly existing under the laws of the Republic of Ireland. This Agreement
constitutes the legal, valid and binding obligation of Purchaser, and is
enforceable against Purchaser in accordance with its terms. Purchaser has as of
the Signing Date the absolute and unrestricted corporate power, authority, and
capacity to execute this and to perform its obligations under this Agreement,
which actions have been duly authorized and approved by all necessary corporate
actions of Purchaser. Neither the execution of this Agreement nor the
consummation or performance of any of the transactions contemplated thereby will
violate the certificate of incorporation or by-laws of Purchaser or violate any
applicable law, rule, regulation, judgment, injunction, order or decree in any
jurisdiction concerned under this Agreement. 

 

6.3

Litigation. There is no action, suit, investigation or proceeding pending
against, or, to the knowledge of Purchaser as of the Signing Date, threatened
against or affecting Purchaser before any court or arbitrator or governmental
body, agency or official which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transaction contemplated hereunder.

 

6.4

Finders' Fees. Purchaser has no obligation or liability to pay any fees or
commissions to any broker, finder or agent with respect to the transaction
contemplated hereby for which Seller or any Affiliate of Seller could become
wholly or partly liable.

7.

Remedies

 

7.1

In the event of any breach or non-fulfillment by Seller of any of Seller’s
Guarantees or Seller´s covenants contained in this Agreement, Seller shall be
liable to put Purchaser into the same position that it would have been in if
Seller´s Guarantees or covenants contained in this Agreement had been correct or
had not been breached (Naturalrestitution), or, at the election of Seller, to
pay damages for non-performance. For purposes of determining the liability of
Seller, only the actual direct losses, expenses or damages incurred by the
Purchaser (including without limitation reasonable and properly documented legal
fees), excluding any indirect or consequential damages (Folgeschäden) or lost
profits (entgangener Gewinn), shall be taken into account (hereinafter
"Losses"). Every payment of damages under this Section 7 shall be treated as a
reduction of the Purchase Price.

 

7.2

In the event of any breach or non-fulfilment by Seller of any of Seller´s
Guarantees or Seller’s covenants contained in this Agreement (hereinafter
"Purchaser Claim"), Purchaser will give Seller written notice of such breach or
non-fulfilment, with such notice stating the nature thereof and the amount
involved, to the extent that such amount has been determined at the time when
such notice is given promptly after discovery of such breach or non-fulfilment.
Without prejudice to the validity of the Purchaser Claim or alleged claim in
question, Purchaser shall allow Seller and its accountants and their
professional advisors to investigate the matter or circumstance alleged to have
given rise to such Purchaser Claim, and whether and to what extent any amount is
payable in respect of such Purchaser Claim and, for such purpose, Purchaser
shall give, subject to it being paid its reasonable out-of-pocket costs and
expenses, such information and assistance, including access to Purchaser´s
premises and personnel and including the right to examine and copy or photograph
documents and records, as Seller or its accountants or professional advisors may
reasonably request. This provision shall also apply in cases of court or
arbitration proceedings being pending between the Parties.

 

7.3

Seller shall not be liable for, and Purchaser shall not be entitled to bring,
any Purchaser Claim or any other claim under or in connection with this
Agreement if and to the extent that:

 

7.3.1

the full amount of the Purchaser Claim is actually recovered by the Purchaser or
any of its Affiliates, including, without limitation, under any insurance
policies in force on the Signing Date, it being understood that Purchaser shall
use its commercially reasonable best efforts to recover under insurance policies
or indemnity, contribution or similar agreements for any losses prior to seeking
indemnification under this Agreement;

 

7.3.2

the Purchaser Claim results from a failure of Purchaser or any of its Affiliates
to mitigate damages pursuant to Section 254 of the German Civil Code (BGB);

Page 12 of 19

--------------------------------------------------------------------------------

 

 

7.3.3

the Purchaser Claim was known by Purchaser as of the Signing Date or could have
been known by Purchaser by applying the usual care in its own matters (Sorgfalt
in eigenen Angelegenheiten). By way of illustration, for all information in
relation to the IP Rights that is contained in publicly available sources, it is
assumed that such information could have been known to Purchaser. Without
limiting the generality of the foregoing, Purchaser shall be deemed to have
knowledge of all matters disclosed  

 

(i)

in the Information Memorandum prepared by [***] dated November 19, 2015;

 

(ii)

the answers to information requests of Purchaser;

 

(iii)

the documents and information made available in the electronic data room prior
to signing which have been stored on two (2) DVD`s and delivered on the Signing
Date to the Seller and Purchaser, respectively (attached hereto as Annex 7.3.3).

 

7.3.4

the procedures set forth in Sections 7.2 or 7.4 were not observed by Purchaser
unless Seller was not materially prejudiced by the non-compliance with such
procedures.

 

7.4

Seller shall not be liable for any Purchaser Claim if and to the extent
Purchaser or any of its Affiliates has caused (mitverursacht) such Purchaser
Claim after the Signing Date. When calculating the amount of the liability of
Seller under this Agreement, all advantages in connection with the relevant
matter shall be taken into account (Vorteilsausgleich) and Seller shall not be
liable under this Agreement in respect of any Purchaser Claim for any Losses
suffered by Purchaser or any of its Affiliates to the extent of any
corresponding savings by or net benefit to Purchaser or any of its Affiliates
arising therefrom.

 

7.5

If, with respect to matters that may give rise to a Purchaser Claim, (i) an
order of any Governmental Entity is issued or threatened to be issued against
Purchaser, or (ii) Purchaser is sued or threatened to be sued by a Third Party,
including, without limitation, any Governmental Entity ((i) through (ii)
hereinafter "Third Party Claim"), Purchaser shall give Seller written notice of
such Third Party Claim without undue delay. Further, the following procedures
shall apply:

 

7.5.1

Purchaser shall provide Seller with all reasonable information and assistance,
including access to all records to which Purchaser or any Affiliate of Purchaser
has access to and which are reasonably required in order to determine the extent
to which any such Third Party Claims are justified. If Seller so elects at any
time, Seller shall be entitled to assume control of such administrative or
judicial proceeding, audit or assessment or the defense of such claim employing
its own counsel at its sole costs, expense and risk. As long as Seller is
defending a claim, Purchaser shall provide or cause to be provided to Seller any
information reasonably requested by Seller relating to such Third Party Claim,
and Purchaser shall otherwise cooperate with and support Seller and its
representatives in good faith in order to contest effectively such claim. Seller
shall inform Purchaser of all developments and events relating to such claim and
Purchaser shall be entitled, at its expense, to employ own counsel and to
attend, but not to participate in or to control, all conferences, meetings and
proceedings relating to such claim. After having given written notice to
Purchaser of its election to assume control of defense of any such claim, Seller
shall, however, not be liable to Purchaser for any legal expenses subsequently
incurred by Purchaser in connection with the defense as long as Seller assumes
and conducts such defense in a timely and diligent matter.

 

7.5.2

If Seller does not assume control of a defense of a specific Third Party Claim,
Purchaser shall have full control of such defense and such proceedings, with
Seller to be liable for all reasonable and properly documented legal expenses of
Purchaser. Seller shall be entitled, at its sole expense, to employ its own
counsel and to attend, but not to participate in or to control, all conferences,
meetings and proceedings relating to such claim.

8.

Invention Act Indemnities; Indemnities for Excluded Assets and Excluded
Liabilities.

 

8.1

Seller shall indemnify, defend and hold fully harmless Purchaser from and
against any and all claims, payment requests and other Losses to the extent
arising or resulting from any claims of current or former employees of Seller or
its Affiliates (as the case may be) under the applicable employee´s invention
act, including without limitation the German Act on Employee Inventions (Gesetz
über Arbeitnehmererfindungen) and any other payments due to any Third Party
triggered or caused by the sale of the IP Rights to Purchaser. Every payment of
damages under this Section 8 shall be treated as an adjustment of the Purchase
Price.

Page 13 of 19

--------------------------------------------------------------------------------

 

 

8.2

Seller shall indemnify, defend and hold fully harmless Purchaser from and
against any and all Losses incurred or sustained by, or imposed upon the
Purchaser, based upon, arising out of, with respect to or by reason of: 

 

8.2.1

any Excluded Assets or any Excluded Liabilities; or

 

8.2.2

any claim of any Third Party based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of the Seller (other
than the Sold Assets or Assumed Liabilities).

9.

Seller’s Covenants

 

9.1

Maintenance of IP Rights Registration

 

9.1.1

Until the Closing Date, Seller shall pay all fees that are required to duly
maintain the proper registration status of the IP Rights and use all reasonable
efforts to maintain and preserve intact the status of the IP Rights consistent
with past practice. After the Closing Date, Purchaser shall be fully responsible
and liable for any costs which arise in connection with the maintenance and
assignment of the IP Rights.

 

9.1.2

Prior to the Closing Date, Seller will take all actions to ensure that until and
within further two (2) months from the Closing Date no due dates for actions
expire, the successful performance of which is necessary to maintain any IP
Right, including National Phase entry of any PCT applications into US, EP, KR,
CN and JP. As of the Closing Date until the transfer of the IP Rights to
Purchaser, but no later than two (2) months after the Closing Date, Seller shall
pay incoming invoices and debits and Purchaser is required to reimburse Seller
such costs that Seller advances for Purchaser. Seller will, on the Closing Date,
provide Purchaser furthermore with a documentation of all due dates until
December 31, 2016 of which Seller is aware at the Closing Date relating to the
IP Rights in line with Seller’s current practice as listed in Annex 9.1.2
(hereinafter the “Due Date List”). Such documentation shall be according to
Sellers internal quality standards for the handling of its IP Rights.

 

9.1.3

Purchaser is responsible for the recordal of the change in legal ownership of
the IP Rights in the relevant public registers and Seller hereby authorizes
Purchaser to take all actions and to make all declarations on Seller’s behalf
that are necessary or reasonable under the applicable laws of the relevant
jurisdictions to effect the transfer of the IP Rights and the recordal of the
change of legal ownership. Purchaser bears its own costs in connection with such
recordal of the change of legal ownership of the IP Rights, in particular all
fees necessary to effect the recordal or registrations of the IP Rights. Seller
will fully and timely cooperate with Purchaser to effect such recordal or
registration, provide all the necessary documents, and bears its own costs in
connection with such recordal of the change of legal ownership of the IP Rights.
Seller will fully and timely cooperate with Purchaser to effect such recordal or
registration and provide all available documents that are necessary or
reasonable to effect such recordal or registration (including, but not limited
to, to use its reasonable efforts to obtain the consents of its current
inventors). For the avoidance of doubt, any costs incurred by Seller or its
Affiliates (as the case may be) in connection with such support and cooperation,
shall be exclusively borne by Seller. The provisions set forth in Section 9.1.1
remain unaffected hereby.

 

9.1.4

Seller declares its consent to the recordal of the change of ownership in the
registers. Seller will assist Purchaser to effect the recordal of Purchaser as
new owner of the IP Rights in the relevant registers and will take all actions
that Purchaser may reasonably request against reimbursement of Seller’s
reasonable out of pocket expenses. Such actions do, in particular, encompass the
delivery of a deed of assignment in such form as required in the relevant
jurisdictions (e.g., confirmatory assignments) to perfect the transfer of
ownership of the IP Rights. Seller will furthermore deliver to Purchaser all
documentation as may be necessary or required to effect the recordation of the
ownership change in the relevant registers to the extent that such information
is not contained in the IP Files relating to the IP Rights that Seller will
transfer to Purchaser.

 

9.1.5

Seller herby authorizes Purchaser to take all actions that are necessary to
maintain the IP Rights to the extent necessary prior to the recordal of the
change of ownership in the relevant registers.

 

9.2

Transfer of Files. Immediately on or after the Closing Date, but in any case
within ten (10) Business Days after the Closing Date, Seller will (i) transfer
to Purchaser all electronic files relating to the IP Rights prepared by the
Global Intellectual Property Department of Seller (hereinafter the “IP Files”)
and (ii) inform all outside counsels about the transfer of the IP Rights and
instruct them to

Page 14 of 19

--------------------------------------------------------------------------------

 

 

act from the Closing Date onwards according to Purchasers instructions. As of
the Closing Date, representation for the IP Rights handled internally by the
Global Intellectual Property Department of Seller shall be taken over by the law
firm(s) of choice of Purchaser. 

 

9.3

Support against Non Covered Third Party Claims. If a Third Party starts after
the Signing Date any claim or action against the validity or existence of any of
the transferred IP Rights for which no indemnity pursuant to Section 7 of this
Agreement may be sought (hereinafter the “Non Covered Third Party Claim”),
Purchaser shall promptly give written notice thereof to Seller. Such notice
shall specify in as much detail as possible the issue for such Non Covered Third
Party Claim and shall include a copy of any relevant correspondence so far
exchanged in this matter. Seller shall provide or cause to be provided to
Purchaser any information and assistance reasonably requested by Purchaser
relating to such Non Covered Third Party Claim, and Seller shall otherwise
cooperate with and support Purchaser and its representatives in good faith in
order to contest effectively such claim (hereinafter the “Third Party Claim
Support”) subject to reimbursement by Purchaser of all reasonable costs
associated or incurred in connection with such support by Seller (including, but
not limited to, travel costs and adequate representation allowances for Seller´s
employees). Purchaser shall inform Seller of all material developments and
events relating to such claim and Seller shall be entitled to attend, but not to
participate in or to control, all conferences, meetings and proceedings relating
to such claim. It is explicitly agreed and understood that any Third Party Claim
Support shall only be provided for a period of [***] following the date the
patent being the subject matter of the Non Covered Third Party Claim has been
officially granted by the respective Governmental Entity, however, at the latest
until the end of [***].

10.

Expiration of Claims / Limitation of Claims

 

10.1

All claims of Purchaser arising under Section 5.1 of this Agreement shall be
time-barred [***] after the Signing Date. Exempted therefrom are:

 

10.1.1

all claims of Purchaser for a breach of the representations and warranties in
Sections arising under Section 5.1.1 to Section 5.1.5, Section 5.1.7, Section
5.1.10 and Section 5.1.13 (hereinafter collectively the “Fundamentals Reps”)
which shall survive a period of [***] years as of the Signing Date;

 

10.1.2

all claims of Purchaser arising as a result of wilful or intentional breach of
Seller´s obligations under this Agreement which shall be time-barred in
accordance with the statutory rules in Sections 195, 199 German Civil Code (BGB)
as well as any possible claim pursuant to Section 4.4;

 

10.1.3

all obligations of Seller arising under the covenants set forth in Section 2.5
and Section 4.5 respectively, which shall be binding and applicable upon Seller
until the property rights (Schutzrechte) of the respective Co-Owned IP Rights
have expired pursuant to the applicable laws (hereinafter collectively "Time
Limitations").

 

10.2

The expiry period for any claims of Purchaser under this Agreement shall be
tolled (gehemmt) pursuant to Section 209 German Civil Code (BGB) by any timely
demand for fulfillment pursuant to Section 7.2 above, provided that Purchaser
commence judicial proceedings within three (3) months after the expiry of the
relevant Time Limitations. Section 203 German Civil Code (BGB) shall not apply,
unless the Parties agree in writing that the expiry period shall be tolled on
the basis of pending settlement negotiations.

 

10.3

No liability shall attach to Seller under or in connection with this Agreement
where the individual claim is less than EUR 100,000.00 (in words: one hundred
thousand Euros) (hereinafter "De Minimis Claims") and until the aggregate amount
of claims (excluding the De Minimis Claims) is more than EUR [***] ((Freibetrag)
(hereinafter "Deductible"). If the aggregate liability of Seller under this
Agreement is greater than [***], Seller´s liability shall be the excess above
[***]. This Section 10.3 shall not apply to any claims of Purchaser which arise
as a result of willful or intentional behavior of Seller (Vorsatz) and any
possible claim under Section 4.4.

 

10.4

The aggregate liability of Seller under this Agreement shall not exceed [***] of
the Purchase Price (hereinafter "Liability Cap"). The Liability Cap shall not
apply to claims for indemnifications arising from a breach of the Fundamental
Reps where the aggregate amount of all Losses for which Seller shall be liable
shall not exceed the Purchase Price. In addition, the Liability Cap shall not
apply to claims being the result of willful or intentional behavior of Seller
(Vorsatz) and any possible claim under Section 4.4.

Page 15 of 19

--------------------------------------------------------------------------------

 

 

10.5

The Parties are in agreement that the remedies that Purchaser or any of
Purchaser´s Affiliates may have against Seller, or Seller may have against
Purchaser for breach of obligations set forth in or in connection with this
Agreement are solely governed by this Agreement, and the remedies provided for
by this Agreement shall be the exclusive remedies available to the Parties in
connection with this Agreement. Apart from the rights of Purchaser under Section
4.5, Section 5 and Section 7 through Section 8 above, any right of Purchaser (i)
to withdraw (zurücktreten) from this Agreement or to require the winding up of
the transaction contemplated hereunder or thereunder, (ii) any claims for breach
of pre-contractual obligations (culpa in contrahendo, including but not limited
to claims arising under Sections 241 (2), 311 (2) (3) of the German Civil Code
(BGB)) or ancillary obligations (Nebenpflichten), including but not limited to
claims arising under Section 280 of the German Civil Code (BGB), (iii) any
claims based on frustration of contract pursuant to Section 313 of the German
Civil Code (BGB) (Störung der Geschäftsgrundlage), (iv) all remedies of
Purchasers for defects of the purchase object under Sections 437 through 441 of
the German Civil Code (BGB), and (v) any and all other statutory rights and
remedies, if any, are hereby expressly excluded and waived (verzichtet) by
Purchaser, except claims based on willful deceit (arglistige Täuschung). 

11.

License Back

At any time following the Closing Date, but in no case later than [***]
following the Closing Date, Seller may request Purchaser in writing to enter
(or, as the case may be, to cause its Affiliates to enter) into good faith
negotiations with Purchaser or its Affiliates with the aim to conclude a
non-exclusive, non sublicenseable license agreement with regards to the IP
Rights (including, but not limited to the Know-How Packages) for use by Seller
and its Affiliates in the research, development, production, manufacture and
sale of products other than for the manufacture of OLED material. Any such
license agreement shall be subject to commercial conditions reasonable and
customary in the relevant industry and be subject to Purchaser´s legal ability
to grant such licenses, while avoiding negative tax consequences.

E.

MISCELLANEOUS

12.

Restriction of Announcement and Confidentiality

 

12.1

Each of the Parties undertakes that prior to the Signing Date it will not make,
and will not cause any of its Affiliates to make, an announcement in connection
with this Agreement unless (i) required by applicable law or regulations of any
Governmental Entity, or (ii) the other Parties hereto have given their
respective consent to such announcement, including the form of such
announcement, which consents may not be unreasonably withheld or delayed and may
be subject to conditions. If and to the extent any announcement or disclosure of
information regarding the subject matter of this Agreement is to be made under
applicable mandatory laws or any applicable stock exchange rules, the Party
concerned shall, to the extent permissible under applicable law or regulations
of any Governmental Entity, not disclose any such information without first
informing the other Party thereof. The Parties shall, as of the Signing Date or
at the latest within ten (10) Business Days thereafter, make a coordinated
public announcement pertaining to the matters of this Agreement in the scope,
content and form mutually agreed and set out in Annex 12.1 hereto.

 

12.2

The Parties understand and agree that all Confidential Information (as defined
below) shall be treated as strictly confidential. "Confidential Information"
shall mean the information created, transferred, recorded or employed as part
of, or otherwise resulting from the activities undertaken pursuant to this
Agreement which constitutes the confidential, proprietary or trade secret
information of the disclosing Party (including, with respect to the Purchaser
after the Signing Date, such information that is included in the Sold Assets).
Such information may be of, but not limited to, a business, organizational,
technical, financial, tax, marketing, operational, regulatory or sales nature
and shall include, without limitation, any and all source codes and information
relating to services, methods of operation, price lists, customer lists,
technology, designs, specifications or other proprietary information of the
business or affairs of a Party or its Affiliates.

 

12.3

The receiving Party shall use the same degree of care as it uses with regard to
its own Confidential Information to prevent disclosure, use or publication of
the disclosing Party’s Confidential Information. Confidential Information of the
disclosing Party shall be held confidential by the receiving Party above, unless
the receiving Party is able to prove that the Confidential Information is or has
been:

 

12.3.1

obtained legally and freely from a Third Party without restriction;

Page 16 of 19

--------------------------------------------------------------------------------

 

 

12.3.2

independently developed by the receiving Party at a prior time or in a separate
and distinct manner without benefit of any of the Confidential Information of
the disclosing Party, and documented to be as such; 

 

12.3.3

made available by the disclosing Party for general release independent of the
receiving Party;

 

12.3.4

made public as required by applicable law or regulations, proceedings of any
Governmental Entity; or

 

12.3.5

within the public domain or later becomes part of the public domain as a result
of acts by someone other than the receiving Party and through no fault or
wrongful act of the receiving Party.

 

12.4

A receiving Party may disclose Confidential Information of a disclosing Party to
directors, officers, and employees of the receiving Party or agents of the
receiving Party including their respective brokers, lenders or insurance
carriers who have specifically agreed in writing to non-disclosure of the terms
and conditions hereof and who have a need to know such information in connection
with the transactions contemplated by this Agreement. Any disclosure hereof
required by legal process pursuant to this Section 12 shall only be made after
providing the disclosing Party with notice thereof, in order to permit the
disclosing Party to seek an appropriate protective order or exemption. Violation
by a Party or its agents of the foregoing provisions shall entitle the
disclosing Party, at its option, to obtain injunctive relief without a showing
of irreparable harm or injury and without bond. The provisions of this
Section 12 will be effective for a period of two (2) years after the Signing
Date.

13.

Information, Records and Assistance Post-Closing

 

13.1

For a period of two (2) years following the Signing Date, Purchaser and Seller
shall provide (and upon reasonable request procure that its respective
Affiliates provide) the other with reasonable access to (and the right, at the
cost of the Party making the request, to take copies of) the books and all other
records held by Purchaser or its Affiliates and Seller or its Affiliates,
respectively, after the Signing Date to the extent that such books, accounts,
customer lists and records relate exclusively to the IP Rights and to the period
up to the Signing Date (hereinafter "Records"). The foregoing obligation is
subject to:

 

13.1.1

the provisions of Section 12 above (Confidentiality);

 

13.1.2

the person seeking access providing reasonable justification that the same is
required;

 

13.1.3

access being given only during working hours at a time acceptable to the holder
of the relevant Records;

 

13.1.4

the requested information not already being the subject of the Know-How Packages
or the IP Files; and

 

13.1.5

any restrictions on access imposed by law or the terms of any agreement.

 

13.2

For a period of seven (7) years following the Signing Date, neither Purchaser
nor Seller shall dispose of or destroy (and each shall procure that its
respective Affiliates do not dispose of or destroy) any of the Records without
first giving the other at least two (2) months' notice of its intention to do so
and giving the other a reasonable opportunity to remove and retain any of them
(at the other Party's expense).

14.

Notices

All notices and other communications hereunder shall be made in writing and
shall be delivered or sent by registered mail or courier to the addresses below
or to such other addresses which may be specified by a Party to the other Party
in the future in writing:

If to Seller:

[***]

Page 17 of 19

--------------------------------------------------------------------------------

 

If to Purchaser:

[***]

With copy to:

[***]

15.

Miscellaneous

 

15.1

All expenses, costs, fees and charges in connection with the transactions
contemplated by this Agreement including, without limitation, legal services,
shall be borne by the Party commissioning the respective costs, fees and
charges. Purchaser shall bear any sales, transfer or stamp taxes or similar
charges, payable by reason of the transactions contemplated by this Agreement in
excess of the Sales Tax Amount. For the avoidance of doubt, each Party will be
responsible for its own corporate income taxes.

 

15.2

All Annexes and Disclosure Schedules to this Agreement constitute an integral
part of this Agreement.

 

15.3

This Agreement and the Annexes and Disclosure Schedules referred to under
Section 15.2 above comprise the entire agreement between the Parties concerning
the subject matter hereof and supersede and replace all oral and written
declarations of intention made by the Parties in connection with the contractual
negotiations. Changes or amendments to this Agreement (including this Section
15.3) must be made in writing by the Parties or in any other legally required
form, if so required.

 

15.4

No Party shall be entitled to assign any rights or claims under this Agreement
without the written consent of the other Party.

 

15.5

This Agreement shall not grant any rights to, and is not intended to operate
for, the benefit of third parties unless otherwise explicitly provided for
herein. Wherever under this Agreement any party other than Purchaser is to be
indemnified by Seller, such other party is not entitled to bring any claims for
indemnification against Seller (kein echter Vertrag zugunsten Dritter).

 

15.6

In this Agreement the headings are inserted for convenience only and shall not
affect the interpretation of this Agreement; where a German term has been
inserted in quotation marks and/or italics, it alone (and not the English term
to which it relates) shall be authoritative for the purpose of the
interpretation of the relevant English term in this Agreement.

 

15.7

No Party, except as provided otherwise herein, shall be entitled (i) to set-off
(aufrechnen) any rights and claims it may have against any rights or claims any
other Party may have under this Agreement, or (ii) to refuse to perform any
obligation it may have under this Agreement on the grounds that it has a right
of retention (Zurückbehaltungsrecht), unless the rights or claims of the
relevant Party claiming a right of set-off (Aufrechnung) or retention
(Zurückbehaltung) have been acknowledged (anerkannt) in writing by the relevant
other Party or have been confirmed by final decision of a competent court
(Gericht) or arbitration court (Schiedsgericht).

 

15.8

This Agreement shall be governed by, and be construed in accordance with, the
laws of the Federal Republic of Germany, without regard to principles of
conflicts of laws and without regard to the UN Convention on the Sale of Goods.
All disputes resulting from, concerning the validity of or in connection with
this Agreement shall be finally settled in accordance with the Arbitration Rules
of the Deutsche Institution für Schiedsgerichtsbarkeit e.V. (German Institution
of Arbitration). Arbitration shall be held in English in Frankfurt/Main, Germany
before a panel of three (3) arbiters, pursuant to these Arbitration Rules after
the parties have made at least one good-faith effort to resolve the issue(s) by
mutual agreement.

 

15.9

In the event that one or more provisions of this Agreement shall, or shall be
deemed to, be invalid or unenforceable, the validity and enforceability of the
other provisions of this Agreement shall not be affected thereby. In such case,
the Parties hereto agree to recognize and give effect to such valid and
enforceable provision or provisions, which correspond as closely as possible
with the commercial intent of the Parties. The same shall apply in the event
that the Agreement contains any gaps (Vertragslücken).

Page 18 of 19

--------------------------------------------------------------------------------

 

 

Frankfurt, June 28, 2016

 

Frankfurt, June 28, 2016

 

 

 

 

 

 

BASF SE

 

UDC Ireland Limited

F.

List of Annexes and Disclosure Schedules

Annex 1.2 A

Exclusively Owned IP Rights

Annex 1.2 B

Co-Owned IP Rights

Annex 1.2 C

[***]

Annex 1.2 D

[***]

Annex 1.3

[***]

Annex 2.1

[***]

Annex 2.7

[***]

Annex 3.1

[***]

Annex 4.3.2

[***]

Annex 4.3.3

[***]

Annex 4.4

[***]

Annex 5.1.5

[***]

Annex 7.3.3

[***]

Annex 9.1.2

[***]

Annex 12.1

Coordinated Public Announcement

 

Schedule 5.1.4

[***]

Schedule 5.1.6

[***]

Schedule 5.1.9

[***]

Schedule 5.1.12

[***]

Schedule 5.3

[***]

 

 

Page 19 of 19

--------------------------------------------------------------------------------

 

 

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

30.05.2003

 

03813119.6

 

1659931A

 

17.06.2009

 

ZL200303813119.6

 

 

 

 

 

 

EP

 

 

 

30.05.2003

 

10181289.9

 

2315502

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

30.05.2003

 

03732510.7

 

1520450

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

30.05.2003

 

10181324.4

 

2265092

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

30.05.2003

 

04/512463

 

05/529172

 

03.02.2012

 

4916661

 

 

 

 

 

 

KR

 

 

 

30.05.2003

 

04/7019671

 

2005/0016499

 

17.02.2011

 

1017229

 

 

 

 

 

 

US

 

 

 

30.05.2003

 

10/517411

 

2005/175856

 

02.06.2009

 

7541096

 

 

 

 

 

 

CN

 

 

 

21.10.2003

 

200380102532.6

 

1708485A

 

06.01.2010

 

ZL200380102532.6

 

 

 

 

 

 

DE

 

 

 

21.10.2003

 

60318876.1

 

 

 

23.01.2008

 

1556360

 

 

 

 

 

 

GB

 

 

 

21.10.2003

 

 

 

 

 

23.01.2008

 

1556360

 

 

 

 

 

 

JP

 

 

 

21.10.2003

 

05/501808

 

18-510732

 

06.04.2012

 

4963357

 

 

 

 

 

 

KR

 

 

 

21.10.2003

 

05/7007687

 

 

 

31.03.2011

 

1027635

 

 

 

 

 

 

US

 

 

 

21.10.2003

 

10/531780

 

2006/041126

 

06.09.2011

 

8012602

 

 

 

 

 

 

US

 

 

 

21.10.2003

 

13/654550

 

2013/079517

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

20.06.2005

 

05761012.3

 

1893718

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

20.06.2005

 

07/518583

 

20-504342

 

25.05.2012

 

5000496

 

 

 

 

 

 

KR

 

 

 

20.06.2005

 

07/7002145

 

 

 

30.05.2013

 

1272490

 

 

 

 

 

 

US

 

 

 

20.06.2005

 

12/794948

 

2010/244014

 

20.12.2011

 

8080667

 

 

 

 

 

 

US

 

 

 

20.06.2005

 

11/629573

 

2008-0015355

 

26.10.2010

 

7820828

 

 

 

 

 

 

CN

 

 

 

14.12.2005

 

200580044163.9

 

101087863A

 

20.06.2012

 

ZL200580044163.9

 

 

 

 

 

 

DE

 

 

 

14.12.2005

 

602005014391.2

 

 

 

06.05.2009

 

1841834

 

 

 

 

 

 

EP

 

 

 

14.12.2005

 

09153071.7

 

2080796

 

 

 

 

 

 

 

 

 

 

FR

 

 

 

14.12.2005

 

 

 

 

 

06.05.2009

 

1841834

 

 

 

 

 

 

GB

 

 

 

14.12.2005

 

 

 

 

 

06.05.2009

 

1841834

 

 

 

 

 

 

IT

 

 

 

14.12.2005

 

 

 

 

 

06.05.2009

 

1841834

 

 

 

 

 

 

JP

 

 

 

14.12.2005

 

07/547457

 

20-525366

 

05.10.2012

 

5100395

 

 

 

 

 

 

KR

 

 

 

14.12.2005

 

07/7016762

 

 

 

24.05.2013

 

1269497

 

 

 

 

 

 

US

 

 

 

14.12.2005

 

11/793513

 

2011/114922

 

23.07.2013

 

8492749

 

 

 

 

 

 

US

 

 

 

14.12.2005

 

13/915745

 

2013/292660

 

21.04.2015

 

9012899

 

 

 

 

 

 

CN

 

 

 

08.03.2006

 

200680008314.X

 

101142275A

 

11.07.2012

 

ZL200680008314.X

 

 

 

 

 

 

DE

 

 

 

08.03.2006

 

602006009775.1

 

 

 

14.10.2009

 

1858976

 

 

 

 

 

 

FR

 

 

 

08.03.2006

 

 

 

 

 

14.10.2009

 

1858976

 

 

 

 

 

 

GB

 

 

 

08.03.2006

 

 

 

 

 

14.10.2009

 

1858976

 

 

 

 

 

 

IT

 

 

 

08.03.2006

 

 

 

 

 

14.10.2009

 

1858976

 

 

 

 

 

 

JP

 

 

 

08.03.2006

 

08/501273

 

20-538221

 

16.05.2014

 

5541859

 

 

 

 

Page 1 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

08.03.2006

 

07/7023560

 

 

 

21.03.2013

 

1248047

 

 

 

 

 

 

US

 

 

 

08.03.2006

 

11/886138

 

2009/105447

 

21.05.2013

 

8445630

 

 

 

 

 

 

CN

 

 

 

19.04.2006

 

200680014737.2

 

101171239A

 

14.08.2013

 

ZL200680014737.2

 

 

 

 

 

 

EP

 

 

 

19.04.2006

 

06743343.3

 

1874740

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

19.04.2006

 

08/508194

 

20-539192

 

22.11.2012

 

5138582

 

 

 

 

 

 

KR

 

 

 

19.04.2006

 

07/7027653

 

 

 

27.05.2014

 

1402633

 

 

 

 

 

 

US

 

 

 

19.04.2006

 

11/919105

 

2009/066231

 

8/18/2015

 

9113536

 

 

 

 

 

 

CN

 

 

 

22.05.2006

 

200680019047.6

 

101184822A

 

26.11.2014

 

ZL200680019047.6

 

 

 

 

 

 

CN

 

 

 

22.05.2006

 

201210028344.4

 

 

 

11/25/2015

 

102603688

 

 

 

 

 

 

DE

 

 

 

22.05.2006

 

602006011734.5-08

 

 

 

13.01.2010

 

1885818

 

 

 

 

 

 

EP

 

 

 

22.05.2006

 

06777232.7

 

1885818

 

13.01.2010

 

1885818

 

 

 

 

 

 

FR

 

 

 

22.05.2006

 

 

 

 

 

13.01.2010

 

1885818

 

 

 

 

 

 

GB

 

 

 

22.05.2006

 

 

 

 

 

13.01.2010

 

1885818

 

 

 

 

 

 

IT

 

 

 

22.05.2006

 

 

 

 

 

13.01.2010

 

1885818

 

 

 

 

 

 

JP

 

 

 

22.05.2006

 

08/514060

 

20-545729

 

12.10.2012

 

5107237

 

 

 

 

 

 

KR

 

 

 

22.05.2006

 

07/7030813

 

 

 

19.12.2013

 

1345104

 

 

 

 

 

 

KR

 

 

 

22.05.2006

 

13/7016703

 

 

 

25.07.2014

 

1425423

 

 

 

 

 

 

US

 

 

 

22.05.2006

 

14/252870

 

2014/217335

 

03.02.2015

 

8946984

 

 

 

 

 

 

US

 

 

 

22.05.2006

 

13/164016

 

2011/248217

 

27.05.2014

 

8735610

 

 

 

 

 

 

US

 

 

 

22.05.2006

 

11/921050

 

2009/131673

 

02.08.2011

 

7989644

 

 

 

 

 

 

CN

 

 

 

18.12.2006

 

200680049386.9

 

101346451A

 

18.09.2013

 

ZL200680049386.9

 

 

 

 

 

 

EP

 

 

 

18.12.2006

 

06841398.8

 

1966343

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

18.12.2006

 

08/547942

 

21-522228

 

05.04.2013

 

5234965

 

 

 

 

 

 

KR

 

 

 

18.12.2006

 

08/7018462

 

 

 

21.10.2014

 

1455121

 

 

 

 

 

 

US

 

 

 

18.12.2006

 

12/086646

 

2009/062560

 

19.04.2011

 

7928242

 

 

 

 

 

 

DE

 

 

 

31.01.2007

 

602007011396.2-08

 

 

 

22.12.2010

 

1981929

 

 

 

 

 

 

FR

 

 

 

31.01.2007

 

 

 

 

 

22.12.2010

 

1981929

 

 

 

 

 

 

GB

 

 

 

31.01.2007

 

 

 

 

 

22.12.2010

 

1981929

 

 

 

 

 

 

IT

 

 

 

31.01.2007

 

 

 

 

 

22.12.2010

 

1981929

 

 

 

 

 

 

JP

 

 

 

31.01.2007

 

08/553724

 

21-526111

 

06.06.2014

 

5553993

 

 

 

 

 

 

KR

 

 

 

31.01.2007

 

08/7022091

 

 

 

21.02.2014

 

1368183

 

 

 

 

 

 

US

 

 

 

31.01.2007

 

12/223139

 

2010/249349

 

20.03.2012

 

8138303

 

 

 

 

 

 

CN

 

 

 

04.07.2007

 

200780026594.1

 

101490125A

 

14.11.2012

 

ZL200780026594.1

 

 

 

 

 

 

EP

 

 

 

04.07.2007

 

07765779.9

 

2041200

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

04.07.2007

 

09/519898

 

 

 

20.12.2013

 

5438511

 

 

 

 

 

 

KR

 

 

 

04.07.2007

 

09/7003077

 

 

 

08.08.2014

 

1430420

 

 

 

 

 

 

US

 

 

 

04.07.2007

 

12/309090

 

2009/309068

 

17.07.2012

 

8221906

 

 

 

 

Page 2 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

04.09.2007

 

201210472550.4

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

04.09.2007

 

200780034161.0

 

101516856A

 

02.01.2013

 

ZL200780034161.0

 

 

 

 

 

 

DE

 

 

 

04.09.2007

 

 

 

 

 

3/30/2016

 

2081912

 

 

 

 

 

 

FR

 

 

 

04.09.2007

 

 

 

 

 

3/30/2016

 

2081912

 

 

 

 

 

 

GB

 

 

 

04.09.2007

 

 

 

 

 

3/30/2016

 

2081912

 

 

 

 

 

 

IT

 

 

 

04.09.2007

 

 

 

 

 

3/30/2016

 

2081912

 

 

 

 

 

 

JP

 

 

 

04.09.2007

 

09/527780

 

 

 

03.04.2015

 

5722541

 

 

 

 

 

 

KR

 

 

 

04.09.2007

 

09/7007684

 

 

 

22.06.2015

 

101556098

 

 

 

 

 

 

US

 

 

 

04.09.2007

 

12/310737

 

2010/039024

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

04.02.2008

 

200880005175.4

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

04.02.2008

 

602008026747.4

 

 

 

14.08.2013

 

2139907

 

 

 

 

 

 

FR

 

 

 

04.02.2008

 

 

 

 

 

14.08.2013

 

2139907

 

 

 

 

 

 

GB

 

 

 

04.02.2008

 

 

 

 

 

14.08.2013

 

2139907

 

 

 

 

 

 

IT

 

 

 

04.02.2008

 

 

 

 

 

14.08.2013

 

2139907

 

 

 

 

 

 

JP

 

 

 

04.02.2008

 

09/549393

 

 

 

05.09.2014

 

5606075

 

 

 

 

 

 

KR

 

 

 

04.02.2008

 

09/7019035

 

 

 

23.04.2015

 

1516441

 

 

 

 

 

 

US

 

 

 

04.02.2008

 

12/526069

 

2010/044688

 

3/15/2016

 

9284278

 

 

 

 

 

 

CN

 

 

 

13.02.2008

 

200880006073.4

 

 

 

25.12.2013

 

ZL200880006073.4

 

 

 

 

 

 

DE

 

 

 

13.02.2008

 

602008004738.5-08

 

 

 

26.01.2011

 

2112994

 

 

 

 

 

 

FR

 

 

 

13.02.2008

 

 

 

 

 

26.01.2011

 

2112994

 

 

 

 

 

 

GB

 

 

 

13.02.2008

 

 

 

 

 

26.01.2011

 

2112994

 

 

 

 

 

 

IT

 

 

 

13.02.2008

 

 

 

 

 

26.01.2011

 

2112994

 

 

 

 

 

 

JP

 

 

 

13.02.2008

 

09/550691

 

 

 

23.05.2014

 

5546255

 

 

 

 

 

 

KR

 

 

 

13.02.2008

 

09/7019823

 

 

 

24.04.2015

 

101532798

 

 

 

 

 

 

US

 

 

 

13.02.2008

 

12/527437

 

2010/108994

 

6/7/2016

 

9362510

 

 

 

 

 

 

CN

 

 

 

19.03.2008

 

201110410539.0

 

 

 

22.04.2015

 

ZL201110410539.0

 

 

 

 

 

 

CN

 

 

 

19.03.2008

 

200880010286.4

 

 

 

12.11.2014

 

ZL200880010286.4

 

 

 

 

 

 

DE

 

 

 

19.03.2008

 

 

 

 

 

8/12/2015

 

2125752

 

 

 

 

 

 

GB

 

 

 

19.03.2008

 

 

 

 

 

8/12/2015

 

2125752

 

 

 

 

 

 

FR

 

 

 

19.03.2008

 

 

 

 

 

8/12/2015

 

2125752

 

 

 

 

 

 

IT

 

 

 

19.03.2008

 

 

 

 

 

8/12/2015

 

2125752

 

 

 

 

 

 

JP

 

 

 

19.03.2008

 

10/500220

 

 

 

20.06.2014

 

5562228

 

 

 

 

 

 

JP

 

 

 

19.03.2008

 

14/021687

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

19.03.2008

 

09/7022536

 

 

 

19.01.2015

 

1486096

 

 

 

 

 

 

US

 

 

 

19.03.2008

 

12/531885

 

2010/109514

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

13.06.2008

 

200880021501.0

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

13.06.2008

 

08760985.5

 

2170911

 

 

 

 

 

 

 

 

Page 3 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

13.06.2008

 

10/7001416

 

2010-524458

 

20.05.2015

 

 

 

 

 

 

 

 

US

 

 

 

13.06.2008

 

12/663769

 

2010/252820

 

14.05.2013

 

8440826

 

 

 

 

 

 

CN

 

 

 

10.09.2008

 

200880108109.X

 

 

 

29.04.2015

 

ZL200880108109.X

 

 

 

 

 

 

DE

 

 

 

10.09.2008

 

602008014651.0

 

 

 

04.04.2012

 

2193112

 

 

 

 

 

 

FR

 

 

 

10.09.2008

 

 

 

 

 

04.04.2012

 

2193112

 

 

 

 

 

 

GB

 

 

 

10.09.2008

 

 

 

 

 

04.04.2012

 

2193112

 

 

 

 

 

 

IT

 

 

 

10.09.2008

 

 

 

 

 

04.04.2012

 

2193112

 

 

 

 

 

 

JP

 

 

 

10.09.2008

 

10/525302

 

 

 

26.12.2014

 

5669580

 

 

 

 

 

 

KR

 

 

 

10.09.2008

 

10/7008467

 

2010-070357

 

 

 

 

 

 

 

 

 

 

US

 

 

 

10.09.2008

 

12/678382

 

2010/277060

 

14.01.2014

 

8628862

 

 

 

 

 

 

CN

 

 

 

02.02.2009

 

200980105003.9

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

02.02.2009

 

201610223584.8

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

02.02.2009

 

09711248.6

 

2252624

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

02.02.2009

 

10/546285

 

 

 

13.03.2015

 

5709528

 

 

 

 

 

 

KR

 

 

 

02.02.2009

 

10/7020242

 

2010-123716

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

02.02.2009

 

15/7021565

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

02.02.2009

 

12/864877

 

2011/089407

 

25.06.2013

 

8471248

 

 

 

 

 

 

CN

 

 

 

19.05.2009

 

200980120467.7

 

 

 

06.05.2015

 

ZL200980120467.7

 

 

 

 

 

 

EP

 

 

 

19.05.2009

 

09757394.3

 

2297272

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

19.05.2009

 

11/512063

 

 

 

10.04.2015

 

5726069

 

 

 

 

 

 

KR

 

 

 

19.05.2009

 

10/7027589

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

19.05.2009

 

12/994887

 

2011/086454

 

01.04.2014

 

8685541

 

 

 

 

 

 

CN

 

 

 

23.06.2009

 

200980127590.1

 

 

 

24.09.2014

 

ZL200980127590.1

 

 

 

 

 

 

CN

 

 

 

23.06.2009

 

201310652689.1

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

23.06.2009

 

602009009117.4

 

 

 

15.08.2012

 

2313472

 

 

 

 

 

 

FR

 

 

 

23.06.2009

 

 

 

 

 

15.08.2012

 

2313472

 

 

 

 

 

 

GB

 

 

 

23.06.2009

 

 

 

 

 

15.08.2012

 

2313472

 

 

 

 

 

 

IT

 

 

 

23.06.2009

 

 

 

 

 

15.08.2012

 

2313472

 

 

 

 

 

 

JP

 

 

 

23.06.2009

 

11/517842

 

 

 

09.05.2014

 

5535208

 

 

 

 

 

 

JP

 

 

 

23.06.2009

 

13/260460

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

23.06.2009

 

11/7003646

 

2011-031389

 

 

 

 

 

 

 

 

 

 

US

 

 

 

23.06.2009

 

13/003614

 

2011/186821

 

05.06.2012

 

8193528

 

 

 

 

 

 

CN

 

 

 

22.09.2009

 

200980148001.8

 

 

 

19.08.2015

 

ZL200980148001.8

 

 

 

 

 

 

JP

 

 

 

22.09.2009

 

11/529503

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

22.09.2009

 

11/7009946

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

22.09.2009

 

13/121695

 

2011/177630

 

27.05.2014

 

8734963

 

 

 

 

 

 

CN

 

 

 

11.06.2010

 

201080036475.6

 

 

 

24.09.2014

 

ZL201080036475.6

 

 

 

 

Page 4 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

11.06.2010

 

602010015387.8

 

 

 

23.04.2014

 

2443213

 

 

 

 

 

 

FR

 

 

 

11.06.2010

 

 

 

 

 

23.04.2014

 

2443213

 

 

 

 

 

 

GB

 

 

 

11.06.2010

 

 

 

 

 

23.04.2014

 

2443213

 

 

 

 

 

 

IT

 

 

 

11.06.2010

 

 

 

 

 

23.04.2014

 

2443213

 

 

 

 

 

 

JP

 

 

 

11.06.2010

 

12/515438

 

 

 

08.08.2014

 

5591328

 

 

 

 

 

 

KR

 

 

 

11.06.2010

 

12/7001305

 

2012-052936

 

 

 

 

 

 

 

 

 

 

US

 

 

 

11.06.2010

 

13/378878

 

2012/168731

 

12.05.2015

 

9028979

 

 

 

 

 

 

DE

 

 

 

07.02.2003

 

50307111.0-08

 

 

 

25.04.2007

 

1345477

 

 

 

 

 

 

FR

 

 

 

07.02.2003

 

 

 

 

 

25.04.2007

 

1345477

 

 

 

 

 

 

GB

 

 

 

07.02.2003

 

 

 

 

 

25.04.2007

 

1345477

 

 

 

 

 

 

IT

 

 

 

07.02.2003

 

 

 

 

 

25.04.2007

 

1345477

 

 

 

 

 

 

US

 

 

 

04.03.2003

 

11/077199

 

2005/159582

 

15.06.2010

 

7737236

 

 

 

 

 

 

US

 

 

 

04.03.2003

 

10/377788

 

030181617

 

01.11.2005

 

6960637

 

 

 

 

 

 

CNT1

 

 

 

18.08.2004

 

200910171989.1

 

 

 

27.11.2013

 

ZL200910171989.1

 

 

 

 

 

 

CN

 

 

 

18.08.2004

 

200480030649.2

 

 

 

23.12.2009

 

Z1200480030649.2

 

 

 

 

 

 

EP

 

 

 

18.08.2004

 

04764255.8

 

1658349

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

18.08.2004

 

06/523602

 

 

 

31.07.2009

 

4351702

 

 

 

 

 

 

KR

 

 

 

18.08.2004

 

06/7003352

 

 

 

21.09.2012

 

1186706

 

 

 

 

 

 

UST4

 

 

 

18.08.2004

 

14/540838

 

2015/073152

 

5/15/2015

 

9024308

 

 

 

 

 

 

US3

 

 

 

18.08.2004

 

12/905112

 

2011/049501

 

23.12.2014

 

8916853

 

 

 

 

 

 

US2

 

 

 

18.08.2004

 

12/904290

 

2011/049500

 

19.02.2013

 

8377740

 

 

 

 

 

 

US

 

 

 

18.08.2004

 

10/568344

 

2006/258043

 

07.12.2010

 

7846763

 

 

 

 

 

 

US1

 

 

 

18.08.2004

 

12/901610

 

2011/049499

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

09.09.2004

 

200480029854.7

 

 

 

16.06.2010

 

ZL200480029854.7

 

 

 

 

 

 

DE

 

 

 

09.09.2004

 

502004010460.6-08

 

 

 

02.12.2009

 

1663919

 

 

 

 

 

 

FR

 

 

 

09.09.2004

 

 

 

 

 

02.12.2009

 

1663919

 

 

 

 

 

 

GB

 

 

 

09.09.2004

 

 

 

 

 

02.12.2009

 

1663919

 

 

 

 

 

 

IT

 

 

 

09.09.2004

 

 

 

 

 

02.12.2009

 

1663919

 

 

 

 

 

 

JP

 

 

 

09.09.2004

 

06/525768

 

 

 

05.03.2010

 

4469852

 

 

 

 

 

 

KR

 

 

 

09.09.2004

 

06/7006916

 

 

 

22.05.2012

 

1151122

 

 

 

 

 

 

US

 

 

 

09.09.2004

 

10/571557

 

2007/063189

 

10.02.2009

 

7488856

 

 

 

 

 

 

CN

 

 

 

28.09.2004

 

200480032309.3

 

 

 

26.05.2010

 

ZL200480032309.3

 

 

 

 

 

 

DE

 

 

 

28.09.2004

 

502004006863.4-08

 

 

 

16.04.2008

 

1673322

 

 

 

 

 

 

FR

 

 

 

28.09.2004

 

 

 

 

 

16.04.2008

 

1673322

 

 

 

 

 

 

GB

 

 

 

28.09.2004

 

 

 

 

 

16.04.2008

 

1673322

 

 

 

 

 

 

IT

 

 

 

28.09.2004

 

 

 

 

 

16.04.2008

 

1673322

 

 

 

 

 

 

JP

 

 

 

28.09.2004

 

06/530032

 

 

 

14.05.2010

 

4510825

 

 

 

 

Page 5 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

28.09.2004

 

06/7008313

 

 

 

14.06.2012

 

1158593

 

 

 

 

 

 

US

 

 

 

28.09.2004

 

10/573803

 

2007/069198

 

15.03.2011

 

7906225

 

 

 

 

 

 

DE

 

 

 

14.03.2005

 

502005008623.6

 

 

 

02.12.2009

 

1740673

 

 

 

 

 

 

FR

 

 

 

14.03.2005

 

 

 

 

 

02.12.2009

 

1740673

 

 

 

 

 

 

GB

 

 

 

14.03.2005

 

 

 

 

 

02.12.2009

 

1740673

 

 

 

 

 

 

IT

 

 

 

14.03.2005

 

 

 

 

 

02.12.2009

 

1740673

 

 

 

 

 

 

JP

 

 

 

14.03.2005

 

07/504304

 

 

 

24.10.2008

 

4204632

 

 

 

 

 

 

KR

 

 

 

14.03.2005

 

06/7021782

 

 

 

21.11.2013

 

1333942

 

 

 

 

 

 

US

 

 

 

14.03.2005

 

10/594132

 

2007/188078

 

06.07.2010

 

7750556

 

 

 

 

 

 

DE

 

 

 

20.09.2005

 

502005011136.2-08

 

 

 

16.03.2011

 

1794211

 

 

 

 

 

 

FR

 

 

 

20.09.2005

 

 

 

 

 

16.03.2011

 

1794211

 

 

 

 

 

 

GB

 

 

 

20.09.2005

 

 

 

 

 

16.03.2011

 

1794211

 

 

 

 

 

 

IT

 

 

 

20.09.2005

 

 

 

 

 

16.03.2011

 

1794211

 

 

 

 

 

 

JP

 

 

 

20.09.2005

 

07/532818

 

 

 

29.06.2012

 

5026976

 

 

 

 

 

 

KR

 

 

 

20.09.2005

 

07/7008810

 

 

 

23.07.2013

 

1290841

 

 

 

 

 

 

US

 

 

 

20.09.2005

 

11/575554

 

2008/199731

 

28.12.2010

 

7858208

 

 

 

 

 

 

CN

 

 

 

25.11.2005

 

200580047178.0

 

 

 

25.01.2012

 

ZL200580047178.0

 

 

 

 

 

 

DE

 

 

 

25.11.2005

 

502005014464.3

 

 

 

30.07.2014

 

1817806

 

 

 

 

 

 

FR

 

 

 

25.11.2005

 

 

 

 

 

30.07.2014

 

1817806

 

 

 

 

 

 

GB

 

 

 

25.11.2005

 

 

 

 

 

30.07.2014

 

1817806

 

 

 

 

 

 

IT

 

 

 

25.11.2005

 

 

 

 

 

30.07.2014

 

1817806

 

 

 

 

 

 

JP

 

 

 

25.11.2005

 

07/541853

 

 

 

24.06.2011

 

4768746

 

 

 

 

 

 

KR

 

 

 

25.11.2005

 

07/7014386

 

 

 

20.01.2014

 

1359770

 

 

 

 

 

 

US

 

 

 

25.11.2005

 

11/720274

 

2010/308714

 

04.10.2011

 

8029919

 

 

 

 

 

 

CN

 

 

 

23.11.2005

 

200580040471.4

 

 

 

09.05.2012

 

ZL200580040471.4

 

 

 

 

 

 

DE

 

 

 

23.11.2005

 

502005007675.3-08

 

 

 

08.07.2009

 

1819717

 

 

 

 

 

 

FR

 

 

 

23.11.2005

 

 

 

 

 

08.07.2009

 

1819717

 

 

 

 

 

 

GB

 

 

 

23.11.2005

 

 

 

 

 

08.07.2009

 

1819717

 

 

 

 

 

 

IT

 

 

 

23.11.2005

 

 

 

 

 

08.07.2009

 

1819717

 

 

 

 

 

 

JP

 

 

 

23.11.2005

 

07/541832

 

 

 

25.05.2012

 

5001851

 

 

 

 

 

 

KR

 

 

 

23.11.2005

 

07/7014428

 

 

 

23.07.2013

 

1290967

 

 

 

 

 

 

US

 

 

 

23.11.2005

 

14/314753

 

2014/309428

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

03.04.2006

 

200680023394.6

 

 

 

06.06.2012

 

ZL200680023394.6

 

 

 

 

 

 

DE

 

 

 

03.04.2006

 

502006006249.6-08

 

 

 

24.02.2010

 

1877518

 

 

 

 

 

 

FR

 

 

 

03.04.2006

 

 

 

 

 

24.02.2010

 

1877518

 

 

 

 

 

 

GB

 

 

 

03.04.2006

 

 

 

 

 

24.02.2010

 

1877518

 

 

 

 

 

 

IT

 

 

 

03.04.2006

 

 

 

 

 

24.02.2010

 

1877518

 

 

 

 

Page 6 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

03.04.2006

 

08/508187

 

 

 

22.06.2012

 

5021626

 

 

 

 

 

 

KR

 

 

 

03.04.2006

 

07/7027609

 

 

 

05.08.2013

 

1295394

 

 

 

 

 

 

US

 

 

 

03.04.2006

 

11/912998

 

2008/213623

 

20.03.2012

 

8137822

 

 

 

 

 

 

DE

 

 

 

13.06.2006

 

502006004749.7-08

 

 

 

02.09.2009

 

1899359

 

 

 

 

 

 

FR

 

 

 

13.06.2006

 

 

 

 

 

02.09.2009

 

1899359

 

 

 

 

 

 

GB

 

 

 

13.06.2006

 

 

 

 

 

02.09.2009

 

1899359

 

 

 

 

 

 

IT

 

 

 

13.06.2006

 

 

 

 

 

02.09.2009

 

1899359

 

 

 

 

 

 

US

 

 

 

13.06.2006

 

11/916455

 

2008/200686

 

28.09.2010

 

7803948

 

 

 

 

 

 

DE

 

 

 

09.01.2007

 

502007009998.8

 

 

 

06.06.2012

 

1993728

 

 

 

 

 

 

DE

 

 

 

09.01.2007

 

502007011939.3

 

 

 

19.06.2013

 

2338593

 

 

 

 

 

 

FR

 

 

 

09.01.2007

 

 

 

 

 

19.06.2013

 

2338593

 

 

 

 

 

 

FR

 

 

 

09.01.2007

 

 

 

 

 

06.06.2012

 

1993728

 

 

 

 

 

 

GB

 

 

 

09.01.2007

 

 

 

 

 

06.06.2012

 

1993728

 

 

 

 

 

 

GB

 

 

 

09.01.2007

 

 

 

 

 

19.06.2013

 

2338593

 

 

 

 

 

 

IT

 

 

 

09.01.2007

 

26878BE/2012

 

 

 

06.06.2012

 

1993728

 

 

 

 

 

 

IT

 

 

 

09.01.2007

 

 

 

 

 

19.06.2013

 

2338593

 

 

 

 

 

 

JP

 

 

 

09.01.2007

 

08/552765

 

 

 

15.02.2013

 

5199887

 

 

 

 

 

 

US

 

 

 

09.01.2007

 

13/778262

 

2013/178621

 

04.11.2014

 

8877937

 

 

 

 

 

 

US

 

 

 

09.01.2007

 

12/162863

 

2009/018330

 

02.04.2013

 

8410280

 

 

 

 

 

 

DE

 

 

 

03.04.2007

 

502007010543.0

 

 

 

12.09.2012

 

2007781

 

 

 

 

 

 

FR

 

 

 

03.04.2007

 

 

 

 

 

12.09.2012

 

2007781

 

 

 

 

 

 

GB

 

 

 

03.04.2007

 

 

 

 

 

12.09.2012

 

2007781

 

 

 

 

 

 

IT

 

 

 

03.04.2007

 

 

 

 

 

12.09.2012

 

2007781

 

 

 

 

 

 

US

 

 

 

03.04.2007

 

12/295999

 

2009/054657

 

26.02.2013

 

8383828

 

 

 

 

 

 

CN

 

 

 

03.04.2007

 

200780020631.8

 

 

 

15.05.2013

 

ZL200780020631.8

 

 

 

 

 

 

DE

 

 

 

03.04.2007

 

502007009524.9

 

 

 

21.03.2012

 

2007779

 

 

 

 

 

 

FR

 

 

 

03.04.2007

 

 

 

 

 

21.03.2012

 

2007779

 

 

 

 

 

 

GB

 

 

 

03.04.2007

 

 

 

 

 

21.03.2012

 

2007779

 

 

 

 

 

 

IT

 

 

 

03.04.2007

 

 

 

 

 

21.03.2012

 

2007779

 

 

 

 

 

 

JP

 

 

 

03.04.2007

 

09/503568

 

 

 

23.08.2013

 

5345519

 

 

 

 

 

 

KR

 

 

 

03.04.2007

 

08/7026664

 

 

 

12.08.2014

 

1431844

 

 

 

 

 

 

US

 

 

 

03.04.2007

 

12/296112

 

2009/096367

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

25.06.2007

 

502007002122.9-08

 

 

 

25.11.2009

 

2044169

 

 

 

 

 

 

FR

 

 

 

25.06.2007

 

 

 

 

 

25.11.2009

 

2044169

 

 

 

 

 

 

GB

 

 

 

25.06.2007

 

 

 

 

 

25.11.2009

 

2044169

 

 

 

 

 

 

IT

 

 

 

25.06.2007

 

 

 

 

 

25.11.2009

 

2044169

 

 

 

 

 

 

JP

 

 

 

25.06.2007

 

09/517158

 

 

 

09.11.2012

 

5127828

 

 

 

 

Page 7 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

25.06.2007

 

09/7001788

 

 

 

08.08.2014

 

1430774

 

 

 

 

 

 

US

 

 

 

25.06.2007

 

12/306533

 

2009/326237

 

21.08.2012

 

8247574

 

 

 

 

 

 

EP

 

 

 

25.06.2007

 

07765609.8

 

2035526

 

 

 

 

 

 

 

 

 

 

US

 

 

 

25.06.2007

 

12/306791

 

2011/034699

 

27.01.2015

 

8940904

 

 

 

 

 

 

CN

 

 

 

13.09.2007

 

200780042972.5

 

 

 

30.05.2012

 

Z L200780042972.5

 

 

 

 

 

 

EP

 

 

 

13.09.2007

 

07803464.2

 

2082447

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

13.09.2007

 

09/7006991

 

 

 

26.09.2011

 

1069302

 

 

 

 

 

 

US

 

 

 

13.09.2007

 

12/441909

 

2009/278119

 

14.08.2012

 

8241764

 

 

 

 

 

 

CN

 

 

 

04.04.2008

 

200880018693.X

 

 

 

22.05.2013

 

ZL200880018693.X

 

 

 

 

 

 

DE

 

 

 

04.04.2008

 

502008004682.8

 

 

 

31.08.2011

 

2134807

 

 

 

 

 

 

FR

 

 

 

04.04.2008

 

 

 

 

 

31.08.2011

 

2134807

 

 

 

 

 

 

GB

 

 

 

04.04.2008

 

 

 

 

 

31.08.2011

 

2134807

 

 

 

 

 

 

IT

 

 

 

04.04.2008

 

 

 

 

 

31.08.2011

 

2134807

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

04.04.2008

 

13/238049

 

 

 

10/9/2015

 

5818864

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

04.04.2008

 

13/863407

 

2013/231489

 

 

 

 

 

 

 

 

 

 

US

 

 

 

04.04.2008

 

12/594429

 

2010127215

 

04.06.2013

 

8455112

 

 

 

 

 

 

CN

 

 

 

21.04.2008

 

200880022144.X

 

 

 

22.01.2014

 

ZL200B80022144.X

 

 

 

 

 

 

DE

 

 

 

21.04.2008

 

502008002309.7-08

 

 

 

12.01.2011

 

2150556

 

 

 

 

 

 

FR

 

 

 

21.04.2008

 

 

 

 

 

12.01.2011

 

2150556

 

 

 

 

 

 

GB

 

 

 

21.04.2008

 

 

 

 

 

12.01.2011

 

2150556

 

 

 

 

 

 

IT

 

 

 

21.04.2008

 

 

 

 

 

12.01.2011

 

2150556

 

 

 

 

 

 

JP

 

 

 

21.04.2008

 

10/504652

 

 

 

09.01.2015

 

5677836

 

 

 

 

 

 

KR

 

 

 

21.04.2008

 

09/7024738

 

 

 

06.03.2015

 

1502187

 

 

 

 

 

 

US

 

 

 

21.04.2008

 

12/597651

 

2010/187980

 

02.08.2011

 

7989091

 

 

 

 

 

 

CN

 

 

 

26.06.2008

 

200880023458.1

 

 

 

16.07.2014

 

ZL200880023458.1

 

 

 

 

 

 

EP

 

 

 

26.06.2008

 

08774381.1

 

2173834

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

26.06.2008

 

10/513923

 

 

 

9/11/2015

 

5804703

 

 

 

 

 

 

KR

 

 

 

26.06.2008

 

10/7002733

 

 

 

10/1/2015

 

101558623

 

 

 

 

 

 

US

 

 

 

26.06.2008

 

12/667765

 

2011/031477

 

15.04.2014

 

8697255

 

 

 

 

 

 

CN

 

 

 

25.06.2008

 

200880104631.0

 

101878552

 

15.07.2015

 

ZL200880104631.0

 

 

 

 

 

 

EP

 

 

 

25.06.2008

 

08774297.9

 

2165377

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

25.06.2008

 

10/513911

 

 

 

09.01.2015

 

5675349

 

 

 

 

 

 

KR

 

 

 

25.06.2008

 

10/7002592

 

 

 

12/8/2015

 

1577465

 

 

 

 

 

 

US

 

 

 

25.06.2008

 

12/667619

 

2010/219403

 

12.02.2013

 

8373159

 

 

 

 

Page 8 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

26.09.2008

 

502008009029.0

 

 

 

02.01.2013

 

2195868

 

 

 

 

 

 

FR

 

 

 

26.09.2008

 

 

 

 

 

02.01.2013

 

2195868

 

 

 

 

 

 

GB

 

 

 

26.09.2008

 

 

 

 

 

02.01.2013

 

2195868

 

 

 

 

 

 

IT

 

 

 

26.09.2008

 

21393BE/2013

 

 

 

02.01.2013

 

2195868

 

 

 

 

 

 

JP

 

 

 

26.09.2008

 

10/527422

 

 

 

06.06.2014

 

5553758

 

 

 

 

 

 

KR

 

 

 

26.09.2008

 

10/7009710

 

 

 

12/8/2015

 

1577468

 

 

 

 

 

 

US

 

 

 

26.09.2008

 

12/681023

 

2010/219406

 

26.02.2013

 

8384068

 

 

 

 

 

 

CN

 

 

 

17.10.2008

 

200880120186.7

 

 

 

08.04.2015

 

ZL200880120186.7

 

 

 

 

 

 

DE

 

 

 

17.10.2008

 

502008007018.4

 

 

 

18.04.2012

 

2205615

 

 

 

 

 

 

FR

 

 

 

17.10.2008

 

 

 

 

 

18.04.2012

 

2205615

 

 

 

 

 

 

GB

 

 

 

17.10.2008

 

 

 

 

 

18.04.2012

 

2205615

 

 

 

 

 

 

IT

 

 

 

17.10.2008

 

 

 

 

 

18.04.2012

 

2205615

 

 

 

 

 

 

JP

 

 

 

17.10.2008

 

10/529402

 

 

 

19.09.2014

 

5615178

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

17.10.2008

 

12/738104

 

2010/264405

 

04.09.2012

 

8258297

 

 

 

 

 

 

CN

 

 

 

17.10.2008

 

200880120200.3

 

101896494

 

08.04.2015

 

ZL200880120200.3

 

 

 

 

 

 

DE

 

 

 

17.10.2008

 

502008004477.9

 

 

 

10.08.2011

 

2203461

 

 

 

 

 

 

FR

 

 

 

17.10.2008

 

 

 

 

 

10.08.2011

 

2203461

 

 

 

 

 

 

GB

 

 

 

17.10.2008

 

 

 

 

 

10.08.2011

 

2203461

 

 

 

 

 

 

IT

 

 

 

17.10.2008

 

29267/BE/2011

 

 

 

10.08.2011

 

2203461

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

17.10.2008

 

12/738467

 

2010/213834

 

20.05.2014

 

8728632

 

 

 

 

 

 

DE

 

 

 

09.06.2009

 

502009004429.1

 

 

 

15.08.2012

 

2288671

 

 

 

 

 

 

FR

 

 

 

09.06.2009

 

 

 

 

 

15.08.2012

 

2288671

 

 

 

 

 

 

GB

 

 

 

09.06.2009

 

 

 

 

 

15.08.2012

 

2288671

 

 

 

 

 

 

IT

 

 

 

09.06.2009

 

 

 

 

 

15.08.2012

 

2288671

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

09.06.2009

 

12/997378

 

2011/098473

 

19.02.2013

 

8377332

 

 

 

 

 

 

EP

 

 

 

09.06.2009

 

09761714.6

 

2297800

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

09.06.2009

 

12/997000

 

2011/087026

 

02.04.2013

 

8410270

 

 

 

 

 

 

US

 

 

 

09.06.2009

 

13/768356

 

2013/158268

 

26.11.2013

 

8592586

 

 

 

 

 

 

CN

 

 

 

13.10.2010

 

201080056465.9

 

 

 

11/25/2015

 

ZL201080056465.9

 

 

 

 

 

 

EP

 

 

 

13.10.2010

 

10773002.0

 

2488540

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

13.10.2010

 

12/533617

 

 

 

10/23/2015

 

5826281

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

13.10.2010

 

13/501492

 

2012/199823

 

8/18/2015

 

9108998

 

 

 

 

Page 9 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

13.12.2010

 

201080063772.X

 

 

 

11/25/2015

 

102762582

 

 

 

 

 

 

DE

 

 

 

13.12.2010

 

502010008167.4

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

ES

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

FR

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

GB

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

IT

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

NL

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

PL

 

 

 

13.12.2010

 

 

 

 

 

29.10.2014

 

2513125

 

 

 

 

 

 

US

 

 

 

13.12.2010

 

13/516117

 

2013/032766

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

15.04.2011

 

602011014208.9

 

 

 

25.02.2015

 

2558476

 

 

 

 

 

 

FR

 

 

 

15.04.2011

 

 

 

 

 

25.02.2015

 

2558476

 

 

 

 

 

 

GB

 

 

 

15.04.2011

 

 

 

 

 

25.02.2015

 

2558476

 

 

 

 

 

 

IT

 

 

 

15.04.2011

 

 

 

 

 

25.02.2015

 

2558476

 

 

 

 

 

 

JP

 

 

 

15.04.2011

 

13/504383

 

 

 

4/24/2016

 

5734411

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

15.04.2011

 

13/087954

 

2011/253988

 

08.04.2014

 

8691401

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

16.06.2011

 

11795282.0

 

2582770

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

16.06.2011

 

13/162244

 

2011/309346

 

9/22/2015

 

9142792

 

 

 

 

 

 

CN

 

 

 

16.06.2011

 

201180030023.1

 

 

 

4/13/2016

 

Z L201180030023.1

 

 

 

 

 

 

DE

 

 

 

16.06.2011

 

602011011538.3

 

 

 

19.11.2014

 

2582769

 

 

 

 

 

 

FR

 

 

 

16.06.2011

 

 

 

 

 

19.11.2014

 

2582769

 

 

 

 

 

 

GB

 

 

 

16.06.2011

 

 

 

 

 

19.11.2014

 

2582769

 

 

 

 

 

 

IT

 

 

 

16.06.2011

 

 

 

 

 

19.11.2014

 

2582769

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

16.06.2011

 

13/7001305

 

2013-036048

 

 

 

 

 

 

 

 

 

 

US

 

 

 

14.06.2011

 

13/159957

 

2011/309343

 

12/1/2015

 

9203037

 

 

 

 

 

 

CN

 

 

 

16.06.2011

 

201180030022.7

 

 

 

1/6/2016

 

102947415

 

 

 

 

 

 

DE

 

 

 

16.06.2011

 

602011007982.4

 

 

 

25.06.2014

 

2582768

 

 

 

 

 

 

FR

 

 

 

16.06.2011

 

 

 

 

 

25.06.2014

 

2582768

 

 

 

 

 

 

GB

 

 

 

16.06.2011

 

 

 

 

 

25.06.2014

 

2582768

 

 

 

 

 

 

IT

 

 

 

16.06.2011

 

 

 

 

 

25.06.2014

 

2582768

 

 

 

 

Page 10 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

16.06.2011

 

13/7001306

 

2013-120445

 

 

 

 

 

 

 

 

 

 

US

 

 

 

14.06.2011

 

13/160052

 

2011/309344

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

07.07.2011

 

11803227.5

 

2590967

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

08.07.2011

 

13/179061

 

2012/007063

 

30.06.2015

 

9067919

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

04.10.2011

 

602011008784.3

 

 

 

30.07.2014

 

2625171

 

 

 

 

 

 

FR

 

 

 

04.10.2011

 

 

 

 

 

30.07.2014

 

2625171

 

 

 

 

 

 

GB

 

 

 

04.10.2011

 

 

 

 

 

30.07.2014

 

2625171

 

 

 

 

 

 

IT

 

 

 

04.10.2011

 

 

 

 

 

30.07.2014

 

2625171

 

 

 

 

 

 

JP

 

 

 

04.10.2011

 

13/532158

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

US

 

 

 

04.10.2011

 

13/252482

 

2012-095222

 

14.07.2015

 

9079872

 

 

 

 

 

 

CN

 

 

 

07.12.2011

 

201180059544.X

 

 

 

3/30/2016

 

ZL201180059544.X

 

 

 

 

 

 

DE

 

 

 

07.12.2011

 

602011011389.5

 

 

 

12.11.2014

 

2651904

 

 

 

 

 

 

FR

 

 

 

07.12.2011

 

 

 

 

 

12.11.2014

 

2651904

 

 

 

 

 

 

GB

 

 

 

07.12.2011

 

 

 

 

 

12.11.2014

 

2651904

 

 

 

 

 

 

IT

 

 

 

07.12.2011

 

 

 

 

 

12.11.2014

 

2651904

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

07.12.2011

 

13/7018293

 

2013-130777

 

 

 

 

 

 

 

 

 

 

US

 

 

 

09.12.2011

 

13/315687

 

2012/149904

 

29.01.2013

 

8362246

 

 

 

 

 

 

CN

 

 

 

12.06.2012

 

201280039588.0

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

12.06.2012

 

12800656.6

 

2721043

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

12.06.2012

 

13/494563

 

2012/319050

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

22.03.2012

 

 

 

 

 

18.05.2016

 

2688889

 

 

 

 

 

 

FR

 

 

 

22.03.2012

 

 

 

 

 

18.05.2016

 

2688889

 

 

 

 

 

 

GB

 

 

 

22.03.2012

 

 

 

 

 

18.05.2016

 

2688889

 

 

 

 

 

 

IT

 

 

 

22.03.2012

 

 

 

 

 

18.05.2016

 

2688889

 

 

 

 

 

 

EP

 

 

 

22.03.2012

 

15198668.4

 

3034508

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

Page 11 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

20.03.2012

 

13/424892

 

2012/241681

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

07.11.2012

 

 

 

 

 

2/3/2016

 

2776443

 

 

 

 

 

 

FR

 

 

 

07.11.2012

 

 

 

 

 

2/3/2016

 

2776443

 

 

 

 

 

 

GB

 

 

 

07.11.2012

 

 

 

 

 

2/3/2016

 

2776443

 

 

 

 

 

 

IT

 

 

 

07.11.2012

 

 

 

 

 

2/3/2016

 

2776443

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

07.11.2012

 

14/7015153

 

2014-097299

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

07.11.2012

 

14/352861

 

2014/252280

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

09.01.2013

 

201380005027.3

 

104039802

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

09.01.2013

 

13700525.2

 

2802594

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

09.01.2013

 

14/7022145

 

2014-117508

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

09.01.2013

 

14/371064

 

2015/005497

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

06.11.2013

 

13786274.4

 

EP2917950

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

06.11.2013

 

14/440637

 

2015318501

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

17.07.2013

 

201380037906.4

 

104470937

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

17.07.2013

 

13737608.3

 

2875039

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

17.07.2013

 

15/7003985

 

2015-036640

 

 

 

 

 

 

 

 

 

 

US

 

 

 

17.07.2013

 

14/412097

 

2015-171350

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

06.08.2013

 

13828031.8

 

2882766

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

06.08.2013

 

15/7005665

 

2015-041032

 

 

 

 

 

 

 

 

 

 

US

 

 

 

06.08.2013

 

14/416103

 

2015-243912

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

08.07.2013

 

201380034671.3

 

104395316

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

08.07.2013

 

13739168.6

 

2872512

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

Page 12 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

08.07.2013

 

15/7003120

 

2015-036402

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

08.07.2013

 

14/413736

 

2015-207083

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

18.09.2013

 

15/7009777

 

2015 056829

 

 

 

 

 

 

 

 

 

 

TW

 

 

 

18.09.2013

 

102133988

 

201412747

 

 

 

 

 

 

 

 

 

 

US

 

 

 

18.09.2013

 

14/427134

 

2015-243907

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

17.03.2014

 

14712243.6

 

2976795

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

17.03.2014

 

14/778400

 

2016/141521

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

19.03.2014

 

14711506.7

 

2976793

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

28.04.2014

 

201480019239.1

 

105518013

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

28.04.2014

 

14719783.4

 

3016960

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

28.04.2014

 

15/7032407

 

2016/027087

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

02.07.2014

 

201480048191.7

 

105518013

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

02.07.2014

 

14734488.1

 

3016960

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

02.07.2014

 

16/7002495

 

2016/027087

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

TW

 

 

 

02.07.2014

 

103122869

 

2015/12202

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

29.07.2014

 

2014/80043364

 

105431442

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

29.07.2014

 

14744361.8

 

3027629

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

Page 13 of 14

--------------------------------------------------------------------------------

FINAL

Annex 1.2A – Exclusively Owned IP Rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filling Date

 

Filling No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

29.07.2014

 

2016/7002342

 

2016/034921

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

TW

 

 

 

31.07.2014

 

103126281

 

2015/09922

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

7/31/2014

 

14745141.3

 

3027630

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

KR

 

 

 

7/31/2014

 

2016/7004845

 

2016/035043

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

3/26/2015

 

PCT/EP2015/056491

 

2015/150203

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

TW

 

 

 

19.12.2014

 

103144654

 

2015/37801

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

30.03.2015

 

PCT/EP2015/056892

 

2015/150324

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

11.05.2015

 

PCT/EP2015/060305

 

2015/176981

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

18.11.2015

 

PCT/EP2015/076940

 

2016/079169

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

25.09.2015

 

PCT/EP2015/072053

 

2016/046350

 

 

 

 

 

 

 

 

 

 

TW

 

 

 

07.08.2015

 

104125837

 

201619174

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

07.08.2015

 

PCT/EP2015/068240

 

2016/020516

 

 

 

 

 

 

 

 

 

 

WO

 

 

 

16.09.2015

 

PCT/EP2015/071164

 

2016/046034

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 14 of 14

--------------------------------------------------------------------------------

 

FINAL

Annex.1.2B Co-Owned IP rights

Status as of Jun-22-2016

 

[***]

 

Country

 

[***]

 

Filing Date

 

Filing No.

 

Publication No.

 

Grant Date

 

Patent No.

 

[***]

 

[***]

 

[***]

 

 

 

CN

 

 

 

17.06.2009

 

200980128381.9

 

 

 

15.05.2013

 

ZL200980128381.9

 

 

 

 

 

 

 

 

DE

 

 

 

17.06.2009

 

502009007839.0

 

 

 

21.08.2013

 

2301091

 

 

 

 

 

 

 

 

FR

 

 

 

17.06.2009

 

 

 

 

 

21.08.2013

 

2301091

 

 

 

 

 

 

 

 

GB

 

 

 

17.06.2009

 

 

 

 

 

21.08.2013

 

2301091

 

 

 

 

 

 

 

 

JP

 

 

 

17.06.2009

 

11/514028

 

 

 

7/24/2015

 

5780956

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

17.06.2009

 

13/000261

 

2011/172423

 

14.10.2014

 

8859110

 

 

 

 

 

 

 

 

CN

 

 

 

14.12.2009

 

200980157855.2

 

 

 

03.12.2014

 

ZL200980157855.2

 

 

 

 

 

 

 

 

EP

 

 

 

14.12.2009

 

09795397.0

 

2393819

 

 

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

14.12.2009

 

11/544828

 

 

 

9/18/2015

 

5808252

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

14.12.2009

 

13/143651

 

2012/012821

 

 

 

 

 

 

 

 

 

 

 

 

CN

 

 

 

07.10.2009

 

200980147883.6

 

102246328

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

07.10.2009

 

09783815.5

 

2340579

 

 

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

07.10.2009

 

11/530480

 

 

 

12.12.2014

 

5661635

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

07.10.2009

 

13/123173

 

2011/198578

 

31.12.2013

 

8618533

 

 

 

 

 

 

 

 

CN

 

 

 

28.10.2010

 

201080059461.6

 

 

 

12/9/2015

 

ZL201080059461.6

 

 

 

 

 

 

 

 

DE

 

 

 

28.10.2010

 

502010010522.0

 

 

 

10/21/2015

 

2493906

 

 

 

 

 

 

 

 

FR

 

 

 

28.10.2010

 

 

 

 

 

10/21/2015

 

2493906

 

 

 

 

 

 

 

 

GB

 

 

 

28.10.2010

 

 

 

 

 

10/21/2015

 

2493906

 

 

 

 

 

 

 

 

IT

 

 

 

28.10.2010

 

 

 

 

 

10/21/2015

 

2493906

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

28.10.2010

 

13/504725

 

2012/205645

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

05.04.2011

 

11765150.5

 

2556075

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

05.04.2011

 

13/080091

 

2011/266528

 

28.01.2014

 

8637857

 

 

 

 

 

 

 

 

Page 1 of 1

--------------------------------------------------------------------------------

 

 

 

 

FINALAnnex 12.1 - Coordinated public announcement

 

Annex 12.1 is comprised of two coordinated public announcements with titles as
indicated below:

 

 

·

“Universal Display Corporation Acquires BASF’s OLED Intellectual Property
Assets”

 

·

“Universal Display Corporation erwirbt das OLED- Patentporfolio der BASF”




 

--------------------------------------------------------------------------------

 

 

[gjbgiucrmffb000001.jpg]

[gjbgiucrmffb000002.jpg]

 

Universal Display Contact:

 

 

BASF SE Contact:

Darice Liu

 

 

 

Birgit Lau

investor@oled.com

 

 

 

 

birgit.lau@basf.com

media@oled.com

 

 

 

 

+49 621 60-20732

609-671-0980 x570

 

 

 

 

 

Universal Display Corporation Acquires
BASF’s OLED Intellectual Property Assets

 

Ewing, New Jersey & Ludwigshafen, Germany – June 29, 2016 - Universal Display
Corporation (Nasdaq: OLED), enabling energy-efficient displays and lighting with
its UniversalPHOLED® technology and materials, announced yesterday that through
its wholly-owned subsidiary UDC Ireland Limited, it has acquired the OLED
Intellectual Property (IP) assets of BASF SE (XETRA: BAS), the world’s leading
chemical company. Representing 15 years of research and development, the assets
include over 500 issued and pending patents around the world, in 86 patent
families. Largely consisting of phosphorescent materials and technologies,
BASF’s OLED portfolio has an average lifetime of 10 years. The purchase price
for the acquisition is approximately €87 million.

 

“We are pleased to enhance our extensive key patents in phosphorescent materials
with BASF’s complementary OLED IP portfolio,” said Steven V. Abramson, President
and Chief Executive Officer of Universal Display. “One of our key objectives is
to develop and deliver an all-phosphorescent emissive stack. We believe that
this acquisition will help further these research efforts, principally in the
development of commercial blue emissive systems. As a leading player in the OLED
ecosystem with 20+ years of know-how and experience in emissive materials and
technologies, we believe that we are best positioned to incorporate and leverage
BASF’s IP assets into our existing broad and robust portfolio of 3,600+ issued
and pending pa

 

--------------------------------------------------------------------------------

 

tents worldwide. We expect this acquisition to strengthen our commercial
development pipeline of new and next-generation OLED systems and bring
additional value to our customers and shareholders.”

 

BASF ceased its OLED research activities at the end of 2015 after a careful
strategic examination. With the sale of the OLED IP assets, the withdrawal is
finalized. “We are pleased that UDC will take forward the development and
marketing of our OLED materials and technologies. We believe our IP and know-how
fits perfectly into UDC’s patent portfolio and competencies and that UDC will be
able to generate the most value for the OLED industry out of these combined
phosphorescent technologies,” said Felix Goerth, Director Organic Electronics at
BASF New Business GmbH.

 

Since its inception in 1994, Universal Display has invested close to $400
million in research and development to advance the company from a start-up to a
leading player in the global OLED ecosystem. The Company continues to invest
heavily in a number of strategic programs and is working with customers on
developmental and commercial phosphorescent materials and OLED technologies.
Universal Display continues to make progress on new and next-generation red,
green, yellow and blue emitters and hosts, as well as expanding its core
competencies of phosphorescent OLEDs (PHOLED) and other OLED technologies
including OLED manufacturing processes and equipment. UDC expects the
acquisition of BASF’s IP assets to further fortify its expansive global OLED
intellectual property framework.

 

About BASF

At BASF, we create chemistry for a sustainable future. We combine economic
success with environmental protection and social responsibility. The
approximately 112,000 employees in the BASF Group work on contributing to the
success of our customers in nearly all sectors and almost every country in the
world. Our portfolio is organized into five segments: Chemicals, Performance
Products, Functional Materials & Solutions, Agricultural Solutions and Oil &
Gas. BASF generated sales of more than €70 billion in 2015. BASF

 

--------------------------------------------------------------------------------

 

shares are traded on the stock exchanges in Frankfurt (BAS), London (BFA) and
Zurich (AN). Further information at www.basf.com.

 

About Universal Display Corporation

Universal Display Corporation (Nasdaq: OLED) is a leader in developing and
delivering state-of-the-art, organic light emitting diode (OLED) technologies,
materials and services to the display and lighting industries.  Founded in 1994,
the Company currently owns or has exclusive, co-exclusive or sole license rights
with respect to more than 4,100 issued and pending patents worldwide.  Universal
Display licenses its proprietary technologies, including its breakthrough
high-efficiency UniversalPHOLED® phosphorescent OLED technology that can enable
the development of low power and eco-friendly displays and white lighting.  The
Company also develops and offers high-quality, state-of-the-art UniversalPHOLED
materials that are recognized as key ingredients in the fabrication of OLEDs
with peak performance.  In addition, Universal Display delivers innovative and
customized solutions to its clients and partners through technology transfer,
collaborative technology development and on-site training.

 

Based in Ewing, New Jersey, with international offices in Ireland, South Korea,
Hong Kong, Japan and Taiwan, Universal Display works and partners with a network
of world-class organizations, including Princeton University, the University of
Southern California, the University of Michigan, and PPG Industries, Inc.  The
Company has also established relationships with companies such as AU Optronics
Corporation, BOE Technology, DuPont Displays, Inc., Innolux Corporation, Kaneka
Corporation, Konica Minolta Technology Center, Inc., LG Display Co., Ltd.,
Lumiotec, Inc., OLEDWorks LLC, OSRAM, Pioneer Corporation, Samsung Display Co.,
Ltd., Sumitomo Chemical Company, Ltd. and Tohoku Pioneer Corporation. To learn
more about Universal Display, please visit http://www.oled.com.

 

 

--------------------------------------------------------------------------------

 

Universal Display Corporation and the Universal Display logo are trademarks or
registered trademarks of Universal Display Corporation.  All other company,
brand or product names may be trademarks or registered trademarks.

 

# # #

 

All statements in this document that are not historical, such as those relating
to Universal Display Corporation’s technologies and potential applications of
those technologies, the Company’s expected results as well as the growth of the
OLED market and the Company’s opportunities in that market, are forward-looking
financial statements within the meaning of the Private Securities Litigation
Reform Act of 1995. You are cautioned not to place undue reliance on any
forward-looking statements in this document, as they reflect Universal Display
Corporation’s current views with respect to future events and are subject to
risks and uncertainties that could cause actual results to differ materially
from those contemplated. These risks and uncertainties are discussed in greater
detail in Universal Display Corporation’s periodic reports on Form 10-K and Form
10-Q filed with the Securities and Exchange Commission, including, in
particular, the section entitled “Risk Factors” in Universal Display
Corporation’s annual report on Form 10-K for the year ended December 31, 2015.
Universal Display Corporation disclaims any obligation to update any
forward-looking statement contained in this document.

 

 

Follow Universal Display Corporation

 

Twitter

Facebook

YouTube

 

(OLED-C)




 

--------------------------------------------------------------------------------

 

 

[gjbgiucrmffb000003.jpg]

[gjbgiucrmffb000004.jpg]

 

Universal Display Contact:

 

 

BASF SE:

Darice Liu

 

 

 

Birgit Lau

investor@oled.com

 

 

 

 

birgit.lau@basf.com

media@oled.com

 

 

 

 

+49 621 60-20732

609-671-0980 x570

 

 

 

 

 

Universal Display Corporation erwirbt das
OLED-Patentportfolio der BASF

Ewing, New Jersey, USA und Ludwigshafen, Deutschland: 29.06.2016

 

Universal Display Corporation (NASDAQ: OLED), gab gestern (28.6.2016) bekannt,
dass sie über ihre hundertprozentige Tochtergesellschaft UDC Ireland Limited das
OLED-Patentportfolio der BASF SE, dem weltweit führenden Chemieunternehmen,
erworben hat. UDC ermöglicht mit ihrer UniversalPHOLED®-Technologie und
–Materialen energieeffiziente Bildschirme und Beleuchtung. Nach 15 Jahren
Forschung und Entwicklung, umfasst das OLED-Patentportfolio der BASF mehr als
500 angemeldete und erteilte Patente in 86 Patentfamilien weltweit. Das
hauptsächlich aus Technologien für phosphoreszente Materialien bestehende
Portfolio hat eine durchschnittliche Restlaufzeit von 10 Jahren. Der Kaufpreis
beträgt ca. 87 Millionen €.

 

„Wir freuen uns, dass wir unsere umfangreichen Schlüsselpatente für
phosphoreszente Materialien durch das komplementäre OLED-Patentportfolio der
BASF ergänzen können“, sagt Steven V. Abramson, President und Chief Executive
Officer von Universal Display. „Eines unserer wichtigsten Ziele ist die
Entwicklung und Vermarktung eines vollphosphoreszenten Emitter-Systems. Wir
glauben, dass der Erwerb uns bei diesen Forschungsbemühungen, insbesondere bei
der Entwicklung von marktreifen blauen Emittern, helfen wird. Als ein führendes
Unternehmen im OLED-Geschäft mit mehr als 20 Jahren Erfahrung und Wissen bei
emittierenden Materialien und Technologie glauben wir, dass wir sehr gut
positioniert sind, um die BASF-

 

--------------------------------------------------------------------------------

 

Patente in unser umfangreiches Portfolio aus mehr als 3,600 erteilten und
angemeldeten Patenten weltweit zu integrieren und nutzbar zu machen. Wir
erwarten, dass dieser Erwerb unsere kommerzielle Entwicklungspipeline für die
nächsten Generationen von OLED-Systemen stärkt und zusätzlichen Wert für unsere
Kunden und Aktionäre schafft.“

 

BASF hat nach sorgfältiger strategischer Prüfung ihre Forschungsaktivitäten im
Bereich OLED Ende 2015 eingestellt. Mit dem Verkauf des OLED-Patentportfolios
ist der Rückzug aus dem Arbeitsgebiet abgeschlossen. „Wir freuen uns, dass nun
Universal Display Corporation die Entwicklung und Vermarktung unserer
OLED-Materialien und -Technologien voranbringen wird. Wir glauben, dass unsere
Patente und unser Know-how perfekt zu dem Patentportfolio und den Kompetenzen
von UDC passen. UDC sollte aus dieser kombinierten Phosphoreszenz-Technologie
den größten Wert für die OLED-Industrie generieren können”, erklärt Felix
Goerth, Director Organic Electronics bei der BASF New Business GmbH.

 

Seit ihrer Gründung im Jahr 1994 hat Universal Display fast 400 Millionen US$ in
die Forschung und Entwicklung investiert, um das Unternehmen von einem Start-up
zu einem führenden Unternehmen im weltweiten OLED-Geschäft zu entwickeln. Das
Unternehmen investiert weiterhin stark in eine Reihe von strategischen
Programmen und arbeitet zusammen mit Kunden an der Entwicklung und Vermarktung
von phosphoreszierenden Materialien und OLED-Technologien. Darüber hinaus
verzeichnet Universal Display Fortschritte bei neuen roten, grünen, gelben und
blauen Emittern und Matrixmaterialien der nächsten Generation, sowie bei der
Erweiterung ihrer Kernkompetenzen hinsichtlich phosphoreszenten OLEDs (PHOLED)
und anderer OLED-Technologien. Das gilt auch für OLED-Herstellprozesse und
Ausrüstung. UDC erwartet, dass der Erwerb des BASF-Patentportfolios ihr
umfassendes globales Patentportfolio weiter verstärkt.

 

Über BASF

BASF steht für Chemie, die verbindet – für eine nachhaltige Zukunft. Wir
verbinden wirtschaftlichen Erfolg mit dem Schutz der Umwelt und
gesellschaftlicher Verantwortung. Rund 112.000 Mitarbeiter arbeiten in der

 

--------------------------------------------------------------------------------

 

BASF-Gruppe daran, zum Erfolg unserer Kunden aus nahezu allen Branchen und in
fast allen Ländern der Welt beizutragen. Unser Portfolio haben wir in den
Segmenten Chemicals, Performance Products, Functional Materials & Solutions,
Agricultural Solutions und Oil & Gas zusammengefasst. BASF erzielte 2015
weltweit einen Umsatz von mehr als 70 Milliarden €. BASF ist börsennotiert in
Frankfurt (BAS), London (BFA) und Zürich (AN). Weitere Informationen unter
www.basf.com.

 

About Universal Display Corporation

Universal Display Corporation (Nasdaq: OLED) ist ein führendes Unternehmen in
der Entwicklung von Technologien nach dem modernsten Stand der Technik. Darunter
Materialien und Services für organische Leuchtioden (OLED) für die Display- und
Beleuchtungsindustrie. Das Unternehmen wurde 1994 gegründet und besitzt
Eigentums- sowie Lizenzrechte (exklusiv und teilexklusiv) an mehr als 4,100
erteilten oder angemeldeten Patenten weltweit. Universal Display lizensiert ihre
firmeneigenen Technologien, einschließlich ihrer bahnbrechenden hoch-effizienten
UniversalPHOLED® phosphoreszente OLED-Technologie zur Ermöglichung von
energiesparenden und umweltfreundlichen Displays und Beleuchtungslösungen. Das
Unternehmen entwickelt weltweit anerkannte UniversalPHOLED®-Materialien nach dem
neusten Stand der Technik, die als Schlüsselmaterialien bei der Herstellung von
OLEDs mit Spitzenleistungen angeboten werden. Zusätzlich ermöglicht Universal
Display innovative, maßgeschneiderte Lösungen für ihre Kunden und Partner durch
Technologietransfer, gemeinschaftliche Technologie-Entwicklung und
Vor-Ort-Schulung.

Weitere Informationen unter: http://www.oled.com.

 

 

 